UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-04149 _ Franklin Tax-Free Trust (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ (650) 312-2000 Date of fiscal year end:_ 2/28 Date of reporting period: _ 08/31/13 Item 1. Reports to Stockholders. | 1 Semiannual Report Municipal Bond Market Overview During the six-month period ended August 31, 2013, the municipal bond market suffered a sharp sell-off, leading municipal bonds to be among the worst fixed income performers. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, had a -5.60% total return for the six-month period. 1 In comparison, the Barclays U.S. Treasury Index had a -2.41% six-month return. 1 In May, Federal Reserve Board (Fed) Chairman Ben Bernanke spoke to Congress and allowed that the Fed could begin tapering its bond buying in the coming months. As a result of his comments, interest rates rose rapidly and the municipal bond and Treasury markets dramatically lost value. Fears of declining bond prices were heightened when minutes from the Feds July meeting included more discussion of reduced tapering. Municipal bond mutual funds experienced persistent, large outflows, particularly in the past three months, that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bond yields. Because bond yields move in the opposite direction from prices, the yield changes led to two significant developments during the six months municipal bonds underperformed Treasury bonds and longer term municipal bonds fared worse than shorter term municipal bonds. Longer term municipal bonds experienced nearly double the loss of the Barclays Municipal Bond Index. The changes in municipal bond yields were noteworthy when weighed against the volume of newly issued municipal bonds. Thus far, 2013 is on pace to be the third consecutive year in which more municipal bonds are redeemed than newly issued. Despite the contraction to the overall size of the municipal bond market, investors continued to drive yields upward, especially for bonds with longer maturities. Declining municipal bond prices during the period under review were not solely attributable to a general increase in interest rates. Several headline stories shook investor confidence in the municipal bond asset class during the reporting period. The City of Detroit, Michigan, filed for bankruptcy, the largest 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 4 | Semiannual Report municipal bankruptcy in U.S. history. Independent credit rating agencies Standard & Poors and Fitch Ratings lowered Puerto Rico general obligation debt to one step above non-investment grade (junk status). The City of Chicago suffered a three-notch downgrade by Moodys Investors Service, another independent credit rating agency. In addition to specific credit rating stories, reports from rating agencies and research organizations cited underfunded pension liabilities among several states and large municipalities that could affect their fiscal stability. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the past six months was no exception. Bonds issued by Detroit or closely related issuers sold off sharply, but Michigan bonds included in the Barclays Municipal Bond Index performed in line with the index. Unlike Detroit, Illinois and Puerto Rico issues sold off more broadly and under-performed the index. For our portfolios, exposure to Detroit, Illinois and Puerto Rico debt was a source of drag on performance over the past six months. The magnitude of a portfolios underperformance was related to the portfolios exposure to affected issues. As of August 31, 2013, municipal bond yields exceeded those of comparable maturity Treasury bonds and many other high-quality corporate bonds. Their tax-exempt nature and historically low default rate enhanced municipal bonds relative value. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to help maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 5 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we generally sought to purchase bonds from 15 to 30 years in maturity with good call features for the long-term funds, 10 to 15 years for the intermediate-term fund, and five years or less for the limited-term fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Franklin Double Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Double Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and state personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 The Fund focuses on municipal securities issued by U.S. territories such as Puerto Rico, Guam and the U.S. Virgin Islands, and currently invests primarily in Puerto Rican municipal securities. This semiannual report for Franklin Double Tax-Free Income Fund covers AA the period ended August 31, 2013. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the close of the market on August 1, 2012. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 68. Semiannual Report | 7 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.15 on February 28, 2013, to $10.11 on August 31, 2013. The Funds Class A shares paid dividends totaling 24.48 cents per share for the same period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.64%, based on an annualization of the 4.08 cent per share August dividend and the maximum offering price of $10.56 on August 31, 2013. An investor in the 2013 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 8.20% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 8 | Semiannual Report Franklin Double Tax-Free Income Fund was the first mutual fund to offer both state and federal income tax exemptions in most states. We do this by focusing on investments in U.S. territories such as Puerto Rico, the U.S. Virgin Islands and Guam. This can be particularly appealing to residents of states where income from their own municipal securities may be fully taxable. The Fund held 90 different positions across 10 different sectors as of August 31, 2013. Issuers represented in the portfolio comprised Puerto Rico (69.1% of the Funds total long-term investments), Guam (20.2%) and the U.S. Virgin Islands (10.7%). Thank you for your continued participation in Franklin Double Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 8/31/13 Franklin Double Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FPRTX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FPRIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FDBZX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 10 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -14.98 % -14.66 % + % + % Average A nnu al Total Ret u r n 2 -18.60 % -18.30 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -18.08 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -15.25 % -15.17 % + % + % Average A nnu al Total Ret u r n 2 -16.08 % -15.99 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -15.73 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -15.01 % -14.57 % + % + % Average A nnu al Total Ret u r n 2 -15.01 % -14.57 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -14.30 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are particularly sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund may concentrate its investments in a single U.S. territory, it may be subject to greater risk of adverse economic and regulatory changes in that territory than a geographically diversified fund. The Fund is classified as a nondiversified Fund because it may invest a greater portion of its assets in the municipal securities of one issuer than a diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the 2013 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +12.52% and +2.90%. 12 | Semiannual Report Your Funds Expenses Franklin Double Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 14 | Semiannual Report Franklin Federal Intermediate-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of three to 10 years. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Federal Intermediate-Term Tax-Free Income Fund covers the period ended August 31, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.59 on February 28, 2013, to $11.80 on August 31, 2013. The 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 74. Semiannual Report | 15 *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A shares paid dividends totaling 15.88 cents per share for the same period. 2 The Performance Summary beginning on page 18 shows that at the end of this reporting period the Funds Class A shares distribution rate was 2.71%, based on an annualization of the 2.73 cent per share August dividend and the maximum offering price of $12.07 on August 31, 2013. An investor in the 2013 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 4.79% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 16 | Semiannual Report Thank you for your continued participation in Franklin Federal Intermediate-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 17 Performance Summary as of 8/31/13 Franklin Federal Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKITX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FCITX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FITZX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 18 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -5.05 % -3.44 % + % + % Average A nnu al Total Ret u r n 2 -7.19 % -5.63 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -4.22 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -5.31 % -3.98 % + % + % Average A nnu al Total Ret u r n 2 -6.25 % -4.92 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -3.58 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -5.00 % -3.34 % + % + % Average A nnu al Total Ret u r n 2 -5.00 % -3.34 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -1.99 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 19 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the 2013 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the 30 days ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 12/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +31.09% and +5.87%. 20 | Semiannual Report Your Funds Expenses Franklin Federal Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 21 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 22 | Semiannual Report Franklin Federal Limited-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Limited-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of five years or less. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit-worthiness, with short-term ratings typically ranging from SP-1 and MIG 1 (highest) to SP-3 and SG (lowest) and long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This semiannual report for Franklin Federal Limited-Term Tax-Free Income Fund covers the period ended August 31, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $10.56 on February 28, 2013, to $10.43 on August 31, 2013. The 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 94. Semiannual Report | 23 Funds Class A shares paid dividends totaling 7.32 cents per share for the same period. 2 The Performance Summary beginning on page 26 shows that at the end of this reporting period the Funds Class A shares distribution rate was 1.28%, based on an annualization of the 1.14 cent per share August dividend and the maximum offering price of $10.67 on August 31, 2013. An investor in the 2013 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 2.26% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Advisor Class shares performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates early in the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 24 | Semiannual Report Consistent with our investment strategy, we invested in bonds we believed could provide the most relative value from an income perspective. Seeking a dollar-weighted average portfolio maturity of five years or less, we concentrated in the one- to five-year range in an effort to insulate investors against bond market volatility. As a result of our strategy, we believe the Fund was positioned to be less sensitive to changes in short-term interest rates, preserve capital and produce tax-free income. Thank you for your continued participation in Franklin Federal Limited-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 25 Performance Summary as of 8/31/13 Franklin Federal Limited-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FFTFX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FTFZX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 26 | Semiannual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de the maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Inception Class A 6-Month 1-Year 5-Year 10-Year (9/2/03 ) C u m u lative Total Ret u r n 2 -0.54 % -0.03 % + %  + % Average A nnu al Total Ret u r n 3 -2.75 % -2.25 % + %  + % Avg. A nn . Total Ret u r n (9/30/13) 4 -2.09 % + % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 0.68% (with waiver) 0.46% (witho u t waiver) Taxable Eq u ivale n t Yield 6 1.20% (with waiver) 0.81% (witho u t waiver) Total A nnu al Operati n g Expe n ses 8 0.60% (with waiver) 0.84% (witho u t waiver) Inception Advisor Class 9 6-Month 1-Year 5-Year 10-Year (9/2/03 ) C u m u lative Total Ret u r n 2 -0.47 % + % + %  + % Average A nnu al Total Ret u r n 3 -0.47 % + % + %  + % Avg. A nn . Total Ret u r n (9/30/13) 4 + % + % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 0.85% (with waiver) 0.62% (witho u t waiver) Taxable Eq u ivale n t Yield 6 1.50% (with waiver) 1.10% (witho u t waiver) Total A nnu al Operati n g Expe n ses 8 0.45% (with waiver) 0.69% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 27 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: Prior to 2/1/06, these shares were offered without an initial sales charge; thus actual total returns would have differed. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 6/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Advisor Class) per share on 8/31/13. 6. Taxable equivalent distribution rate and yield assume the 2013 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the 30 days ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Effective 2/1/11, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 2/1/11, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 2/1/11, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 2/1/11 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +6.39% and +2.43%. 28 | Semiannual Report Your Funds Expenses Franklin Federal Limited-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 29 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers annualized for each class (A: 0.60% and Advisor: 0.45%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 30 | Semiannual Report Franklin High Yield Tax-Free Income Fund Your Funds Goals and Main Investments: Franklin High Yield Tax-Free Income Fund seeks to provide a high current yield exempt from federal income taxes by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with the Funds principal investment goal. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Semiannual Report | 31 *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A shares paid dividends totaling 21.60 cents per share for the same period. 2 The Performance Summary beginning on page 34 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.45%, based on an annualization of the 3.75 cent per share August dividend and the maximum offering price of $10.12 on August 31, 2013. An investor in the 2013 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 7.86% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 32 | Semiannual Report During the reporting period, the Fund continued to generate high, current, tax-free income for its shareholders. Consistent with our strategy, the Fund did not use leverage or credit derivatives to boost short-term returns, and we were careful to not overexpose the portfolio to any one credit sector. Thank you for your continued participation in Franklin High Yield Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 33 Performance Summary as of 8/31/13 Franklin High Yield Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRHIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FHYIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FHYVX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 34 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -9.82 % -7.42 % + % + % Average A nnu al Total Ret u r n 2 -13.68 % -11.32 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -9.44 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -10.11 % -7.93 % + % + % Average A nnu al Total Ret u r n 2 -10.99 % -8.82 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -6.90 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -9.83 % -7.31 % + % + % Average A nnu al Total Ret u r n 2 -9.83 % -7.31 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -5.33 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 35 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. In general, an investor is paid a higher yield to assume a greater degree of credit risk. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the 2013 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the 30 days ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 1/3/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 1/3/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 1/3/06, actual Advisor class performance is used reflecting all charges and fees applicable to that class. Since 1/3/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +33.46% and +3.84%. 36 | Semiannual Report Your Funds Expenses Franklin High Yield Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 37 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.62%; C: 1.17%; and Advisor: 0.52%), multiplied by the average account value over the period, multiplied by 184/365 reflect the one-half year period. 38 | Semiannual Report Franklin Insured Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund invests predominantly in insured municipal securities. 2 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n I n s u red Tax-Free I n come F un d 8/31/13 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit-worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This semiannual report for Franklin Insured Tax-Free Income Fund covers the period ended August 31, 2013. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the close of the market on March 1, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.63 on February 28, 2013, to $11.55 on August 31, 2013. The 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 140. Semiannual Report | 39 *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A shares paid dividends totaling 21.66 cents per share for the same period. 3 The Performance Summary beginning on page 42 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.84%, based on an annualization of the 3.86 cent per share August dividend and the maximum offering price of $12.06 on August 31, 2013. An investor in the 2013 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 6.78% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 40 | Semiannual Report During the reporting period, we limited Fund purchases to bonds insured by Assured Guaranty and Build America Mutual and non-insured bonds rated AA or higher by independent credit rating agencies. Since the 2008 financial crisis, rating agencies have lowered or withdrawn their ratings on most municipal bond insurers, and certain municipal bond insurers have withdrawn from the market or ceased writing new policies. Insurance penetration in the municipal bond market has greatly decreased, with fewer qualified bond insurers (rated BBB or better) offering insurance on new issues of municipal securities. These circumstances have led to a decrease in the supply of insured municipal securities and a consolidation among municipal bond insurers, thereby concentrating the insurance company credit risk with respect to securities in the Funds portfolio among fewer municipal bond insurers. Accordingly, effective at the close of the market on March 1, 2013, the Fund was closed to all new investments (other than reinvestment of dividends or capital gain distributions). Thank you for your continued participation in Franklin Insured Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 41 Performance Summary as of 8/31/13 Franklin Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTFIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FRITX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FINZX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 42 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -6.91 % -5.07 % + % + % Average A nnu al Total Ret u r n 2 -10.86 % -9.11 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -7.61 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -7.16 % -5.62 % + % + % Average A nnu al Total Ret u r n 2 -8.07 % -6.54 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -4.94 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -6.86 % -5.06 % + % + % Average A nnu al Total Ret u r n 2 -6.86 % -5.06 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -3.34 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 43 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the 2013 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the 30 days ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +21.18% and +3.79%. 44 | Semiannual Report Your Funds Expenses Franklin Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 45 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.60%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 46 | Semiannual Report Franklin Massachusetts Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Massachusetts Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Massachusetts personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Semiannual Report | 47 Dividend Distributions* Fra n kli n Massach u setts Tax-Free I n come F un d 3/1/138/31/13 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. same period. 2 The Performance Summary beginning on page 51 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.34%, based on an annualization of the 3.18 cent per share August dividend and the maximum offering price of $11.43 on August 31, 2013. An investor in the 2013 maximum combined effective federal and Massachusetts personal income tax bracket of 46.57% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.25% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Commonwealth Update Massachusetts experienced modest and uneven economic growth during the reporting period. The commonwealths employment, income and consumer-spending levels improved during the first quarter of the calendar year after federal lawmakers resolved a number of tax and policy issues regarding the national debt. Although the commonwealth outperformed many other New England states based on many economic indicators during the second quarter, the local economy faced setbacks after tax increases hampered business activity and the automatic federal budget spending cuts impacted Massachusettss large 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 48 | Semiannual Report concentration of government-funded research programs. Against this backdrop, the commonwealths unemployment level rose to 7.2% at period-end from 6.5% in February 2013, which was slightly below the 7.3% national rate. 3 The real estate market improved, however, as Massachusettss home sales and price levels reached a six-year high, largely because of low inventory levels and concerns that historically low interest rates could move higher. The commonwealth ended fiscal year 2013 on June 30 with a surplus. Revenue collections during the period were strong and surpassed lawmakers expectations and the previous years performance. Personal income tax collections were a major contributor to revenue growth, supported by asset sales made in anticipation of higher tax rates in 2013. Sales tax collections underperformed the commonwealths forecast but increased compared to the previous fiscal year. Lawmakers drew from the Budget Stabilization Fund (BSF) in fiscal year 2013 but also maintained its stability by automatically depositing large capital gains collections taken from personal income taxes. The budget for fiscal year 2014 included spending on education, health care and workforce development, balanced by a withdrawal from the BSF. The governor vetoed a number of transportation funding items to pressure the legislature into accepting his revisions to a transportation finance bill. The legislature, in turn, overrode the governors revisions and passed the bill, which will fund transportation investments by raising gas taxes and toll fees. Massachusettss debt levels ranked among the nations highest, with net tax-supported debt at 9.3% of personal income and $4,968 per capita, compared with the 2.8% and $1,074 national medians. 4 Independent credit rating agency Standard & Poors (S&P) cited the commonwealths high debt burden and large unfunded pension and other postemployment liabilities as offsetting considerations to the AA+ rating and stable outlook on the commonwealths general obligation bonds. 5 The rating also reflected S&Ps view of the commonwealths strong budget performance, including a focus on structural solutions to maintain budget balance; ongoing progress in improving financial, debt and budget management; and commitment to increasing BSF balances. Furthermore, S&P cited the commonwealths diverse economy, high wealth and income levels, and active management of postretirement liabilities as positive factors. The stable outlook reflected S&Ps expectation that Massachusetts will continue to proactively manage its budget and improve structural budget performance. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. Semiannual Report | 49 Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from S&P, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. Thank you for your continued participation in Franklin Massachusetts Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 50 | Semiannual Report Performance Summary as of 8/31/13 Franklin Massachusetts Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMISX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FMAIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Semiannual Report | 51 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -8.54 % -7.24 % + % + % Average A nnu al Total Ret u r n 2 -12.43 % -11.17 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -9.04 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -8.88 % -7.77 % + % + % Average A nnu al Total Ret u r n 2 -9.77 % -8.67 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -6.50 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -8.49 % -7.14 % + % + % Average A nnu al Total Ret u r n 2 -8.49 % -7.14 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -5.01 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 52 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the published rates as of 6/24/13 for the maximum combined effective federal and Massachusetts personal income tax rate of 46.57%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +16.64% and +3.76%. Semiannual Report | 53 Your Funds Expenses Franklin Massachusetts Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 54 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Semiannual Report | 55 Franklin New Jersey Tax-Free Income Fund Your Funds Go a l a nd M a in Investments: Franklin New Jersey Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and New Jersey personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. 56 | Semiannual Report Dividend Distributions* Fra n kli n New Jersey Tax-Free I n come F un d 3/1/138/31/13 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A shares paid dividends totaling 21.61 cents per share for the same period. 2 The Performance Summary beginning on page 60 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.67%, based on an annualization of the 3.66 cent per share August dividend and the maximum offering price of $11.96 on August 31, 2013. An investor in the 2013 maximum combined effective federal and New Jersey personal income tax bracket of 48.82% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.17% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update New Jerseys broad and mature economy made uneven progress during the reporting period. The states post-Superstorm Sandy recovery effort gained momentum after insurance companies and federal disaster relief agencies began dispensing funds that allowed home and business owners to repair and rebuild. These funds, along with seasonal hiring at the beginning of the summer tourism season, stimulated economic activity that helped New Jerseys unemployment rate reach a four-year low of 8.5% at period-end, which was higher than the 7.3% national average. 3 Against this backdrop, the states troubled housing market experienced improved sales and price levels as homeowners used disaster recovery funds to restore their properties. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. Semiannual Report | 57 The states Sandy recovery effort boosted revenue growth. Sales tax collections increased as home and business owners replaced damaged vehicles and purchased tools and materials to rebuild. Despite these gains, collections fell short of expectations at fiscal year-end on June 30, 2013. The fiscal year 2014 budget was slightly higher than the previous years plan and the largest since 2008. The increase was driven by higher pension, health insurance and other benefit costs. Chief among these drivers was a sizable increase in state pension contributions mandated by legislation designed to bring the state closer to sound pension management. This expenditure growth was partially offset by new revenue collections from online gambling and increased sales tax collections from Internet retailer Amazon.com. The budget was balanced with assumed revenue growth, nonrecurring resources, savings from planned participation in the federal Affordable Care Act and increased participant contributions for health insurance. New Jerseys debt levels remained among the nations highest, with net tax-supported debt at 7.6% of personal income and $4,023 per capita, compared with the 2.8% and $1,074 national medians. 4 Independent credit rating agency Standard & Poors (S&P) affirmed its AA- rating and negative outlook for the states general obligation bonds. 5 The rating reflected S&Ps positive view of the states diverse economic base and high wealth and income levels, offset by a trend of structurally unbalanced budgets, large unfunded pension liability, significant postemployment benefit obligations and an above-average debt burden. The negative outlook reflected S&Ps concerns about growing fiscal pressures and the states inability to achieve structural balance, as well as what S&P viewed as optimistic revenue assumptions, continued reliance on nonre-curring measures to compensate for revenue shortfalls and spending growth, and increasing fiscal pressures stemming from fixed expenditures. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. During the reporting period, some Puerto Rico issuers experienced downgrades from S&P, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. By period-end, the Puerto Rico bond market was experiencing a marked decline in prices worsened by negative publicity about the islands fiscal situation. Please read the overview beginning on page 4 for more details. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 58 | Semiannual Report Thank you for your continued participation in Franklin New Jersey Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 59 Performance Summary as of 8/31/13 Franklin New Jersey Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRNJX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Class C (Symbol: FNIIX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ Advisor Class (Symbol: FNJZX) Change 8/31/13 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/138/31/13) Divide n d I n come $ 60 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -7.64 % -6.34 % + % + % Average A nnu al Total Ret u r n 2 -11.57 % -10.31 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -8.96 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -7.90 % -6.80 % + % + % Average A nnu al Total Ret u r n 2 -8.80 % -7.70 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -6.33 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -7.59 % -6.17 % + % + % Average A nnu al Total Ret u r n 2 -7.59 % -6.17 % + % + % Avg. A nn . Total Ret u r n (9/30/13) 3 -4.83 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 61 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/13. 5. Taxable equivalent distribution rate and yield assume the published rates as of 6/24/13 for the maximum combined effective federal and New Jersey personal income tax rate of 48.82%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the 30 days ended 8/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +21.07% and +3.77%. 62 | Semiannual Report Your Funds Expenses Franklin New Jersey Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 63 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 3/1/13 Value 8/31/13 Period* 3/1/138/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 64 | Semiannual Report Franklin Tax-Free Trust Financial Highlights Franklin Double Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class A (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees d       e Net asset val u e, e n d of period $ Total ret u r n f )% )% Ratios to average net assets g Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 65 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Double Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class C (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees d       e Net asset val u e, e n d of period $ Total ret u r n f )% % % )% % )% Ratios to average net assets g Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 66 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Double Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Advisor Class (unaudited) a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of period $ Total ret u r n e )% Ratios to average net assets f Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 67 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.1% U.S. Territories 97.1% Guam 19.6% G u am Ed u catio n Fi n a n ci n g Fo un datio n COP, 5.00%, 10/01/23 $ $ G u am Gover n me n t B u si n ess Privilege Tax Reve nu e, Series A, 5.25%, 1/01/36 Series A, 5.125%, 1/01/42 Series B-1, 5.00%, 1/01/42 G u am Gover n me n t Hotel Occ u pa n cy Tax Reve nu e, Ref un di n g, Series A, 6.50%, 11/01/40 G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.375%, 12/01/24 5.625%, 12/01/29 5.75%, 12/01/34 G u am I n ter n atio n al Airport A u thority Reve nu e, a Ge n eral, Ref un di n g, Series B, AGMC I n s u red, 5.50%, 10/01/33 a Ge n eral, Ref un di n g, Series B, AGMC I n s u red, 5.75%, 10/01/43 Series A, NATL I n s u red, 5.25%, 10/01/20 Series C, NATL I n s u red, 5.00%, 10/01/23 G u am Power A u thority Reve nu e, Ref un di n g, Series A, 5.50%, 10/01/40 Puerto Rico 67.1% Childre n s Tr u st F un d Tobacco Settleme n t Reve nu e, Asset-Backed Bo n ds, Ref un di n g, 5.50%, 5/15/39 P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 Ass u red G u ara n ty, 5.125%, 7/01/47 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/18 Ref un di n g, Series A, 5.50%, 7/01/32 Ref un di n g, Series A, 5.50%, 7/01/39 Ref un di n g, Series A, 6.00%, 7/01/40 Ref un di n g, Series A, 5.75%, 7/01/41 Ref un di n g, Series B, 5.75%, 7/01/38 Ref un di n g, Series C, 6.00%, 7/01/39 Ref un di n g, S u b Series C-7, NATL I n s u red, 6.00%, 7/01/27 Ref un di n g, S u b Series C-7, NATL I n s u red, 6.00%, 7/01/28 Series A, 6.00%, 7/01/38 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, NATL I n s u red, 5.50%, 7/01/28 Ref un di n g, Series AA-2, 5.30%, 7/01/35 Series Y, Pre-Ref un ded, 5.50%, 7/01/36 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series H, 5.45%, 7/01/35 Ref un di n g, Series L, NATL I n s u red, 5.25%, 7/01/24 Ref un di n g, Series N, FGIC I n s u red, 5.25%, 7/01/39 Series K, Pre-Ref un ded, 5.00%, 7/01/40 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Ref un di n g, Series C, FGIC I n s u red, 5.50%, 7/01/22 Series B, 5.00%, 7/01/37 68 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Co n ve n tio n Ce n ter District A u thority Hotel Occ u pa n cy Tax Reve nu e, Series A, AMBAC I n s u red, 5.00%, 7/01/31 $ $ P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series UU, Ass u red G u ara n ty, 5.00%, 7/01/26 Series CCC, 5.25%, 7/01/28 Series WW, 5.50%, 7/01/38 Series XX, 5.75%, 7/01/36 Series XX, 5.25%, 7/01/40 P u erto Rico HFAR, Capital F un d Moder n izatio n Program, P u erto Rico P u blic Ho u si n g Projects, 5.125%, 12/01/27 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Ed u catio n al Facilities Reve nu e, U n iversity Plaza Project, Series A, NATL I n s u red, 5.00%, 7/01/33 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/15 G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/22 G u ay n abo Wareho u se for Emerge n cies Project, Series A, 5.15%, 7/01/19 G u ay n abo Wareho u se for Emerge n cies Project, Series A, 5.20%, 7/01/24 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Reve nu e, A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/21 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 12/01/21 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/22 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/27 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.125%, 4/01/32 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 4/01/42 A u xilio M u t u o Obligated Gro u p, Ref un di n g, Series A, 6.00%, 7/01/33 Coge n eratio n Facility, AES P u erto Rico Project, 6.625%, 6/01/26 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.375%, 10/01/25 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.50%, 10/01/29 I n ter America n U n iversity of P u erto Rico Project, Ref un di n g, 5.00%, 10/01/20 I n ter America n U n iversity of P u erto Rico Project, Ref un di n g, 5.00%, 10/01/21 I n ter America n U n iversity of P u erto Rico Project, Ref un di n g, 5.00%, 10/01/31 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.00%, 12/15/22 5.25%, 12/15/26 6.00%, 12/15/26 P u erto Rico M un icipal Fi n a n ce Age n cy GO, Series A, AGMC I n s u red, 5.00%, 8/01/27 8/01/30 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series M, 6.25%, 7/01/21 Ref un di n g, Series P, 6.50%, 7/01/30 Ref un di n g, Series P, 6.75%, 7/01/36 Ref un di n g, Series Q, 5.625%, 7/01/39 Series I, Pre-Ref un ded, 5.25%, 7/01/33 Semiannual Report | 69 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 $ 5,000,000 $ 3,762,750 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , first s u bordi n ate, Series A, zero cp n . to 8/01/19, 6.25% thereafter, 8/01/33 7,000,000 4,592,000 first s u bordi n ate, Series A, 5.75%, 8/01/37 1,000,000 865,140 first s u bordi n ate, Series A, 6.375%, 8/01/39 17,850,000 17,139,748 first s u bordi n ate, Series A, 5.50%, 8/01/42 2,000,000 1,642,620 Se n ior Series C, 5.25%, 8/01/40 4,560,000 4,055,983 Series A, 5.25%, 8/01/57 15,000,000 12,567,600 U n iversity of P u erto Rico Reve nu es, System, Ref un di n g, Series P, 5.00%, 6/01/24 6,500,000 5,348,785 6/01/26 5,000,000 3,908,950 334,257,588 U.S. Virgin Islands 10.4% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, Radia n I n s u red, 5.00%, 10/01/26 5,000,000 5,001,350 Gross Receipts Taxes Loa n Note, Radia n I n s u red, 5.00%, 10/01/33 5,220,000 4,941,356 Matchi n g F un d Loa n Note, s u b. lie n , Series B, 5.00%, 10/01/25 7,665,000 7,871,342 se n ior lie n , Capital Projects, Series A-1, 5.00%, 10/01/39 4,100,000 3,817,674 Virgi n Isla n ds Matchi n g F un d Loa n Note, Diageo Project, Series A, 6.75%, 10/01/37 7,700,000 8,166,312 Virgi n Isla n ds Matchi n g F un d Loa n Note, se n ior lie n , Series A, 5.25%, 10/01/24 2,000,000 2,053,280 Virgi n Isla n ds Matchi n g F un d Loa n Note, Series A, 6.00%, 10/01/39 6,000,000 6,168,360 Virgi n Isla n ds Matchi n g F un d Loa n Note, s u b. lie n , Worki n g Capital, Ref un di n g, Series B, 5.25%, 10/01/29 1,525,000 1,515,118 Virgi n Isla n ds Port A u thority Mari n e Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/01/23 10,000,000 10,000,500 Virgi n Isla n ds Water a n d Power A u thority Electric System Reve nu e, Series B, AGMC I n s u red, 5.00%, 7/01/22 2,250,000 2,430,450 51,965,742 Total Municipal Bonds (Cost $556,590,463) 97.1% 483,678,157 Other Assets, less Liabilities 2.9% 14,230,629 Net Assets 100.0% $ 497,908,786 See Abbreviations on page 194. a Security purchased on a when-issued basis. See Note 1(b). 70 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Financial Highlights Franklin Federal Intermediate-Term Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class A (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 12.59 $ 12.39 $ 11.43 $ 11.59 $ 10.99 $ 11.04 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.16 0.34 0.38 0.40 0.43 0.43 Net realized a n d un realized gai n s (losses) (0.79 ) 0.19 0.97 (0.15 ) 0.61 (0.05 ) Total from i n vestme n t operatio n s (0.63 ) 0.53 1.35 0.25 1.04 0.38 Less distrib u tio n s from n et i n vestme n t i n come (0.16 ) (0.33 ) (0.39 ) (0.41 ) (0.44 ) (0.43 ) Redemptio n fees d — e Net asset val u e, e n d of period $ 11.80 $ 12.59 $ 12.39 $ 11.43 $ 11.59 $ 10.99 Total ret u r n f (5.05 )% 4.35 % 12.02 % 2.12 % 9.61 % 3.48 % Ratios to average net assets g Expe n ses 0.63 % 0.65 % 0.66 % 0.66 % 0.67 % 0.68 % Net i n vestme n t i n come 2.67 % 2.71 % 3.23 % 3.45 % 3.76 % 3.91 % Supplemental data Net assets, e n d of period (000’s) $ 1,982,437 $ 2,252,973 $ 1,832,750 $ 1,492,832 $ 1,390,805 $ 873,648 Portfolio t u r n over rate 3.60 % 1.81 % 6.01 % 10.11 % 3.68 % 13.05 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 71 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class C (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees d       e Net asset val u e, e n d of period $ Total ret u r n f )% Ratios to average net assets g Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 72 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Advisor Class (unaudited) a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of period $ Total ret u r n e )% Ratios to average net assets f Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b For the period December 1, 2008 (effective date) to February 28, 2009. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.6% Alabama 2.3% Alabama State P u blic School a n d College A u thority Reve nu e, Capital Improveme n t, Ref un di n g, Series A, 5.00%, 5/01/19 $ $ Chatom IDB G u lf Opport un ity Zo n e Reve nu e, PowerSo u th E n ergy Cooperative, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/20 8/01/21 8/01/22 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 Series B, 5.50%, 9/01/33 H un tsville Health Care A u thority Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/17 Jefferso n Co un ty GO, Capital Improveme n t wts., Series A, NATL I n s u red, 5.00%, 4/01/17 Jefferso n Co un ty Limited Obligatio n School wts. Reve nu e, Series A, 5.25%, 1/01/16 Shelby Co un ty Board of Ed u catio n Reve nu e, Capital O u tlay School wts., 5.00%, 2/01/22 2/01/23 2/01/24 2/01/25 U n iversity of Alabama Ge n eral Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/15 Alaska 0.1% Mata nu ska-S u sit n a Boro u gh Lease Reve nu e, Goose Creek Correctio n al Ce n ter Project, Ass u red G u ara n ty, 5.00%, 9/01/19 Arizona 5.5% Arizo n a Health Facilities A u thority Reve nu e, Ba nn er Health, Series A, 5.00%, 1/01/22 Series D, 5.50%, 1/01/22 Series D, 5.00%, 1/01/23 Arizo n a School Facilities Board COP, 5.25%, 9/01/19 Ref un di n g, Series A-3, Ass u red G u ara n ty, 5.00%, 9/01/19 Series B, NATL RE, FGIC I n s u red, 4.00%, 9/01/13 Arizo n a State Board of Rege n ts Arizo n a State U n iversity System Reve nu e, Series C, 5.75%, 7/01/20 7/01/21 Arizo n a State COP, Departme n t of Admi n istratio n , Series A, AGMC I n s u red, 5.00%, 10/01/19 Series A, AGMC I n s u red, 5.25%, 10/01/21 Series A, AGMC I n s u red, 5.25%, 10/01/22 Series B, AGMC I n s u red, 5.00%, 10/01/20 Arizo n a State Health Facilities A u thority Hospital Reve nu e, Phoe n ix Childre n s Hospital, Ref un di n g, Series A, 5.00%, 2/01/27 74 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Arizo n a State Tra n sportatio n Board Highway Reve nu e, S u bordi n ated, Ref un di n g, Series A, 5.00%, 7/01/24 $ 5,000,000 $ 5,556,100 7/01/24 6,000,000 6,692,220 7/01/25 5,000,000 5,491,150 Arizo n a State U n iversity COP, Research I n frastr u ct u re Projects, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 9/01/16 2,505,000 2,629,148 Gle n dale IDA Hospital Reve nu e, Joh n C. Li n col n Health Network, Ref un di n g, Series B, 5.00%, 12/01/18 5,605,000 5,834,581 Maricopa Co un ty Hospital Reve nu e, S un Health Corp., Pre-Ref un ded, 5.00%, 4/01/18 2,000,000 2,144,040 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/19 1,900,000 2,181,333 7/01/20 1,300,000 1,486,862 7/01/21 4,200,000 4,689,846 Pima Co un ty Sewer System Reve nu e, Series A, AGMC I n s u red, 5.00%, 7/01/24 2,250,000 2,466,562 Series B, 5.00%, 7/01/24 6,030,000 6,618,046 Series B, 5.00%, 7/01/25 4,500,000 4,849,605 Scottsdale IDA Hospital Reve nu e, Scottsdale Healthcare, Ref un di n g, Series A, 5.00%, 9/01/21 4,000,000 4,119,080 Tempe IDA Lease Reve nu e, State U n iversity Fo un datio n , AMBAC I n s u red, 4.00%, 7/01/15 1,000,000 1,000,830 7/01/16 1,000,000 1,000,530 U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , 6.00%, 7/01/24 2,000,000 2,201,440 198,534,938 Arkansas 0.2% Arka n sas State Developme n t Fi n a n ce A u thority Reve nu e, State Age n cies Facilities, Arka n sas Departme n t of Correctio n Project, Series B, AGMC I n s u red, Pre-Ref un ded, 5.00%, 11/01/17 1,955,000 2,147,372 11/01/19 1,065,000 1,169,796 Fort Smith Sales a n d Use Tax Reve nu e, Ref un di n g a n d Improveme n t, 5.00%, 5/01/23 5,000,000 5,489,100 8,806,268 California 10.8% Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Series L, 5.125%, 7/01/22 6,320,000 6,655,213 Provide n ce Health a n d Services, Series C, 6.00%, 10/01/18 500,000 591,500 Scripps Health, Series A, 5.00%, 10/01/21 5,000,000 5,403,600 Califor n ia State GO, Pre -Ref un ded, 5.25%, 11/01/17 7,680,000 7,740,058 Ref un di n g, 5.00%, 8/01/21 20,000,000 22,014,000 Ref un di n g, 5.25%, 9/01/25 15,000,000 16,508,250 Ref un di n g, 5.00%, 10/01/25 15,000,000 16,382,400 Vario u s P u rpose, 5.50%, 4/01/21 20,000,000 22,823,000 Vario u s P u rpose, 5.25%, 10/01/23 25,050,000 28,372,381 Vario u s P u rpose, 5.25%, 10/01/24 9,780,000 10,901,473 Vario u s P u rpose, 5.25%, 10/01/25 5,000,000 5,507,100 Vario u s P u rpose, Pre-Ref un ded, 5.25%, 11/01/17 2,320,000 2,338,328 Vario u s P u rpose, XLCA I n s u red, 5.00%, 11/01/22 4,805,000 5,328,313 Semiannual Report | 75 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, S u tter Health, Ref un di n g, Series B, 5.00%, 8/15/22 $ $ 5.25%, 8/15/23 Califor n ia State P u blic Works Board Lease Reve nu e, Vario u s Capital Projects, Series A, 5.00%, 10/01/20 Series A, 5.25%, 10/01/22 Series A, 5.25%, 10/01/23 Series A, 5.25%, 10/01/24 Series A, 5.25%, 10/01/25 Series G, S u b Series G-1, 5.25%, 10/01/18 Series G, S u b Series G-1, 5.25%, 10/01/19 Series G, S u b Series G-1, 5.00%, 10/01/21 Series I, 5.00%, 11/01/18 Series I, 5.25%, 11/01/20 Califor n ia Statewide CDA Reve nu e, E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.25%, 8/15/19 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.375%, 8/15/20 S u tter Health, Ref un di n g, Series A, 5.25%, 8/15/24 El Dorado Irrigatio n District COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/22 5.25%, 8/01/23 Livermore-Amador Valley Water Ma n ageme n t Age n cy Sewer Reve nu e, Ref un di n g, 5.00%, 8/01/24 8/01/25 Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Ref un di n g, Series A, 5.00%, 7/01/26 Series B, 5.25%, 7/01/24 Los A n geles M un icipal Improveme n t Corp. Lease Reve nu e, Capital Eq u ipme n t, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 4/01/17 5.25%, 4/01/18 5.25%, 4/01/19 Los A n geles USD, GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/24 Electio n of 2005, Series F, 5.00%, 7/01/22 Ora n ge Co un ty Airport Reve nu e, 5.00%, 7/01/20 7/01/21 Sa n Diego Comm un ity College District GO, Ref un di n g, 5.00%, 8/01/25 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/25 5.25%, 4/01/26 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.65%, 1/15/17 Sa n Jose RDA Tax Allocatio n , Merged Area, Ref un di n g, Series D, Ass u red G u ara n ty, 5.00%, 8/01/21 8/01/22 76 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) T u lare Joi n t UHSD, GO, Electio n of 2004, Series A, NATL I n s u red, 5.00%, 8/01/16 $ $ T u ol u m n e Wi n d Project A u thority Reve nu e, T u ol u m n e Co. Project, Series A, 5.25%, 1/01/23 Val Verde USD, COP, Ce n tralized S u pport Services a n d District Office Facilities Project, FGIC I n s u red, ETM, 5.00%, 1/01/15 Colorado 2.2% Adams Co un ty PCR, P u blic Service Co. of Colorado Project, Ref un di n g, Series A, NATL I n s u red, 4.375%, 9/01/17 De n ver City a n d Co un ty Airport System Reve nu e, S u bordi n ate, Series B, 5.25%, 11/15/26 11/15/27 De n ver City a n d Co un ty Excise Tax Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/20 E-470 P u blic Highway A u thority Se n ior Reve nu e, Series D, S u b Series D-1, NATL I n s u red, 5.50%, 9/01/24 P u blic A u thority for Colorado E n ergy Nat u ral Gas P u rchase Reve nu e, 5.75%, 11/15/18 Regio n al Tra n sportatio n District COP, Ref un di n g, Series A, 5.00%, 6/01/26 Regio n al Tra n sportatio n District Sales Tax Reve nu e, FasTracks Project, Series A, 5.00%, 11/01/24 11/01/25 Connecticut 1.0% Co nn ectic u t State Revolvi n g F un d Ge n eral Reve nu e, Series A, 5.00%, 3/01/26 Co nn ectic u t State Special Tax Obligatio n Reve nu e, Tra n sportatio n I n frastr u ct u re P u rposes, Series A, 5.00%, 1/01/24 Florida 9.1% Broward Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series A, AGMC I n s u red, 5.00%, 7/01/16 Broward Co un ty Water a n d Sewer Utility Reve nu e, Ref un di n g, Series B, 5.00%, 10/01/24 10/01/25 Citize n s Property I n s u ra n ce Corp. Reve nu e, High-Risk Acco un t, se n ior sec u red, Series A-1, 5.00%, 6/01/16 5.25%, 6/01/17 6.00%, 6/01/17 Collier Co un ty School Board COP, Master Lease Program, AGMC I n s u red, 5.00%, 2/15/22 Hillsboro u gh Co un ty Capacity Assessme n t Special Assessme n t Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 3/01/19 Hillsboro u gh Co un ty IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Jackso n ville Capital Improveme n t Reve nu e, Ref un di n g, 5.00%, 10/01/25 10/01/26 Semiannual Report | 77 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Jackso n ville Sales Tax Reve nu e, Better Jackso n ville, Ref un di n g, Series A, 5.00%, 10/01/28 $ 6,000,000 $ 6,087,180 Mario n Co un ty P u blic Improveme n t Reve nu e, Ref un di n g, NATL I n s u red, 4.30%, 12/01/13 1,800,000 1,804,104 Miami-Dade Co un ty Aviatio n Reve nu e, Miami I n ter n atio n al Airport, Ref un di n g, Series A, 4.25%, 10/01/18 6,920,000 7,611,170 4.50%, 10/01/19 4,805,000 5,331,772 5.00%, 10/01/21 5,000,000 5,555,450 5.00%, 10/01/22 5,890,000 6,435,237 5.25%, 10/01/23 4,875,000 5,363,573 Miami-Dade Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series A, Ass u red G u ara n ty, 5.00%, 2/01/23 12,115,000 13,033,438 Miami -Dade Co un ty Tra n sit System Sales S u rtax Reve nu e, 5.00%, 7/01/24 2,250,000 2,400,233 7/01/25 3,000,000 3,175,230 7/01/26 4,000,000 4,197,520 7/01/27 4,000,000 4,114,680 Miami -Dade Co un ty Water a n d Sewer System Reve nu e, Ref un di n g, Series B, 5.00%, 10/01/27 15,000,000 15,762,900 Ora n ge Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series B, NATL RE, FGIC I n s u red, 5.00%, 8/01/18 5,150,000 5,583,887 8/01/19 5,985,000 6,468,109 Orla n do Utilities Commissio n Utility System Reve nu e, Ref un di n g, Series A, 5.00%, 10/01/23 4,000,000 4,527,280 10/01/24 16,385,000 18,289,428 10/01/25 2,000,000 2,193,980 Orla n do-Ora n ge Co un ty Expressway A u thority Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/24 9,355,000 10,087,403 Series B, AGMC I n s u red, 5.00%, 7/01/22 7,500,000 8,395,575 Series B, AGMC I n s u red, 5.00%, 7/01/23 10,000,000 11,131,700 Series B, AGMC I n s u red, 5.00%, 7/01/24 14,650,000 16,028,858 Palm Beach Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series E, NATL I n s u red, 5.00%, 8/01/21 6,060,000 6,620,247 Palm Beach Co un ty Solid Waste A u thority Reve nu e, Ref un di n g, 5.00%, 10/01/23 17,290,000 19,035,771 Palm Beach Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 5.00%, 10/01/24 700,000 803,194 10/01/25 1,690,000 1,915,852 10/01/26 1,250,000 1,400,088 10/01/27 2,150,000 2,369,859 10/01/28 1,240,000 1,348,376 Pasco Co un ty Solid Waste Disposal a n d Reso u rce Recovery System Reve nu e, Series D, AGMC I n s u red, 5.00%, 10/01/22 9,490,000 10,086,352 10/01/24 10,455,000 11,039,644 So u th Miami Health Facilities A u thority Hospital Reve nu e, Baptist Health So u th Florida Obligated Gro u p, 5.00%, 8/15/19 5,000,000 5,506,200 331,418,648 78 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia 1.0% Atla n ta Tax Allocatio n , Atla n tic Statio n Project, Ref un di n g, Ass u red G u ara n ty, 5.25%, 12/01/20 $ 1,500,000 $ 1,583,730 12/01/21 1,000,000 1,048,230 Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 11/01/20 8,575,000 9,670,799 11/01/21 9,230,000 10,205,519 Baldwi n Co un ty Hospital A u thority Reve nu e, Oco n ee Regio n al Medical Ce n ter, 5.30%, 12/01/13 1,020,000 1,021,601 M un icipal Electric A u thority Reve nu e, Project O n e, S u bordi n ated, Series B, 5.00%, 1/01/20 10,000,000 11,390,500 So u th Georgia Gover n me n tal Services A u thority Reve nu e, Telecomm un icatio n s/Cable Systems Projects, NATL RE, FGIC I n s u red, 5.00%, 1/01/16 2,650,000 2,724,015 37,644,394 Illinois 5.8% Chicago Board of Ed u catio n GO, U n limited Tax, Dedicated Reve nu es, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 12/01/21 16,015,000 16,734,394 Chicago GO, Project a n d Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/20 22,490,000 23,103,527 Project a n d Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/21 10,280,000 10,519,113 Ref un di n g, Series A, 5.00%, 1/01/22 10,935,000 11,341,891 Ref un di n g, Series C, 5.00%, 1/01/24 15,185,000 15,359,172 Series A, 5.00%, 12/01/21 5,500,000 5,757,840 Chicago O’Hare I n ter n atio n al Airport Reve nu e, Ge n eral, third lie n , Ref un di n g, Series B, AGMC I n s u red, 5.00%, 1/01/18 10,670,000 11,686,424 Ref un di n g, Series B, AGMC I n s u red, 5.00%, 1/01/20 7,850,000 8,453,429 Series C, AGMC I n s u red, 5.25%, 1/01/22 5,215,000 5,694,311 Chicago Tra n sit A u thority Capital Gra n t Receipts Reve nu e, Federal Tra n sit Admi n istratio n Sectio n 5307, Ref un di n g, AGMC I n s u red, 5.25%, 6/01/25 6,125,000 6,381,331 Cook Co un ty GO, Ref un di n g, Series A, 5.25%, 11/15/22 12,395,000 13,585,664 Illi n ois Fi n a n ce A u thority Reve nu e, R u sh U n iversity Medical Ce n ter Obligated Gro u p, Series A, 6.75%, 11/01/24 5,000,000 5,659,400 Illi n ois State GO, 5.50%, 7/01/26 7,000,000 7,318,290 Ref un di n g, AGMC I n s u red, 5.00%, 1/01/19 12,000,000 13,141,080 Series A, AGMC I n s u red, 5.00%, 4/01/25 18,000,000 18,314,460 Illi n ois State Sales Tax Reve nu e, B u ild Illi n ois, J un ior Obligatio n , Ref un di n g, 5.00%, 6/15/26 14,000,000 14,843,500 Metropolita n Pier a n d Expositio n A u thority Reve nu e, McCormick Place Expa n sio n Project, Ref un di n g, Series B, 5.00%, 12/15/22 5,000,000 5,653,000 12/15/22 2,000,000 2,194,260 6/15/23 4,000,000 4,440,320 So u thwester n Illi n ois Developme n t A u thority Reve nu e, Local Gover n me n t Program, Edwardsville Comm un ity U n it School District No. 7 Project, AGMC I n s u red, 5.00%, 12/01/19 11,005,000 12,141,927 212,323,333 Semiannual Report | 79 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Kentucky 0.8% Ke n t u cky Asset/Liability Commissio n Age n cy F un d Reve nu e, Project Notes, Federal Highway Tr u st, First Series A, 5.00%, 9/01/20 $ 6,000,000 $ 6,804,060 Ke n t u cky State Property a n d B u ildi n gs Commissio n Reve nu es, Project No. 87, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 3/01/23 11,000,000 11,761,200 Ke n t u cky State T u r n pike A u thority Eco n omic Developme n t Road Reve nu e, 5.00%, 7/01/22 1,000,000 1,124,260 Lo u isville a n d Jefferso n Co un ty Metropolita n Sewer District Sewer a n d Drai n age System Reve nu e, Ref un di n g, Series A, 5.00%, 5/15/24 7,000,000 7,710,640 27,400,160 Louisiana 1.5% Jefferso n Sales Tax District Special Sales Tax Reve nu e, Parish of Jefferso n , Ref un di n g, Series B, Ass u red G u ara n ty, 5.00%, 12/01/21 15,000,000 16,444,200 Lo u isia n a State Citize n s Property I n s u ra n ce Corp. Assessme n t Reve nu e, Series B, AMBAC I n s u red, 5.00%, 6/01/19 20,000,000 21,652,000 New Orlea n s Aviatio n Board Reve nu e, Restr u ct u ri n g GARB, Ref un di n g, Series A-1, Ass u red G u ara n ty, 6.00%, 1/01/23 2,000,000 2,211,100 New Orlea n s GO, P u blic Improveme n t, Radia n I n s u red, Series A, 5.00%, 12/01/25 7,915,000 8,164,243 Orlea n s Parish Parishwide School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 9/01/18 5,000,000 5,595,300 54,066,843 Maryland 0.3% Maryla n d State EDC St u de n t Ho u si n g Reve nu e, U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/19 1,445,000 1,512,612 6/01/20 1,000,000 1,034,560 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/18 1,600,000 1,736,544 Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/19 1,430,000 1,534,876 Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/20 1,000,000 1,065,990 Washi n gto n Co un ty Hospital Iss u e, 5.25%, 1/01/22 1,000,000 1,037,840 Washi n gto n Co un ty Hospital Iss u e, 5.25%, 1/01/23 1,250,000 1,287,362 Wester n Maryla n d Health System Iss u e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/19 2,920,000 3,144,957 12,354,741 Massachusetts 1.8% Massach u setts State Departme n t of Tra n sportatio n Metropolita n Highway System Reve nu e, Commo n wealth Co n tract Assista n ce Sec u red, S u bordi n ated, Series B, 5.00%, 1/01/20 5,000,000 5,729,750 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/17 5,000,000 5,601,250 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/18 5,000,000 5,682,450 Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, CareGro u p Iss u e, Capital Asset Program, Series B-2, NATL I n s u red, 5.375%, 2/01/26 1,720,000 1,860,128 Massach u setts State School B u ildi n g A u thority Dedicated Sales Tax Reve nu e, Se n ior, Ref un di n g, Series A, 5.00%, 8/15/25 10,975,000 12,167,434 Series A, 5.00%, 8/15/26 7,000,000 7,665,140 Series B, 5.00%, 8/15/27 6,000,000 6,494,220 80 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Massachusetts (continued) Massach u setts State Water Poll u tio n Abateme n t Tr u st Reve nu e, State Revolvi n g F un d, Series 17, S u b Series 17A, 5.00%, 2/01/24 $ 9,380,000 $ 10,758,110 2/01/25 9,750,000 11,030,077 66,988,559 Michigan 4.1% Detroit GO, Limited Tax, Distrib u table State Aid, 5.00%, 11/01/19 6,775,000 7,171,405 Limited Tax, Distrib u table State Aid, 5.00%, 11/01/20 6,000,000 6,259,740 U n limited Tax, Series A-1, NATL I n s u red, 5.00%, 4/01/19 5,000,000 4,702,950 U n limited Tax, Series B, AGMC I n s u red, 5.00%, 4/01/18 2,635,000 2,564,646 U n limited Tax, Series B, AGMC I n s u red, 5.00%, 4/01/19 2,515,000 2,426,044 Michiga n M un icipal Bo n d A u thority Reve nu e, Local Gover n me n t Loa n Program, Gro u p A, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 12/01/17 1,000,000 1,054,600 12/01/18 1,000,000 1,044,590 Michiga n State Fi n a n ce A u thority Reve nu e, School District of the City of Detroit, Ref un di n g, 5.25%, 6/01/17 10,640,000 11,697,829 School District of the City of Detroit, Ref un di n g, 5.50%, 6/01/21 6,000,000 6,637,620 State Revolvi n g F un d, Clea n Water, 5.00%, 10/01/24 5,000,000 5,570,300 State Revolvi n g F un d, Clea n Water, S u bordi n ate, Ref un di n g, 5.00%, 10/01/24 7,000,000 7,798,420 Michiga n State GO, School Loa n , Ref un di n g, Series A, 5.25%, 11/01/22 10,000,000 11,234,600 Michiga n State HDA, SFMR, Series A, 5.00%, 12/01/19 6,670,000 6,819,675 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Tri n ity Health Credit Gro u p, Ma n datory P u t 12/01/17, Ref un di n g, Series A, 6.00%, 12/01/34 10,000,000 11,778,000 Ref un di n g, Series MI, 5.00%, 12/01/24 8,000,000 8,463,600 Michiga n State Reve nu e, Gra n t A n ticipatio n Bo n ds, AGMC I n s u red, 5.25%, 9/15/20 7,500,000 8,340,300 Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Detroit Ediso n Co. Exempt Facilities Project, Ma n datory P u t 8/01/16, Ref un di n g, Series ET, S u b Series ET-2, 5.50%, 8/01/29 7,000,000 7,744,590 Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/22 4,000,000 4,257,400 Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/23 1,000,000 1,055,800 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital Obligated Gro u p, Ref un di n g, Series V, 6.25%, 9/01/14 3,000,000 3,154,590 So u th Lyo n Comm un ity Schools GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 5/01/16 3,040,000 3,331,779 Way n e State U n iversity Reve nu e, Ref un di n g, Series A, 5.00%, 11/15/18 4,265,000 4,947,997 11/15/19 5,210,000 6,037,192 11/15/20 5,255,000 5,851,180 Wayne -Westla n d Comm un ity Schools GO, U n limited Tax, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/16 2,825,000 2,960,176 Wya n dotte Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/17 3,955,000 4,398,711 147,303,734 Semiannual Report | 81 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota 0.7% Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia Health Obligated Gro u p, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/21 $ $ 5.00%, 2/15/22 5.25%, 2/15/23 Mi nn esota State Ge n eral F un d Reve nu e, Appropriatio n , Ref un di n g, Series A, 5.00%, 3/01/24 3/01/25 Missouri 0.6% Ha nn ibal IDA Health Facilities Reve nu e, Ha nn ibal Regio n al Hospital, Ref un di n g, 5.00%, 3/01/19 Jackso n Co un ty Reorga n ized School District No. 7 Lees S u mmit GO, School B u ildi n g, NATL I n s u red, 5.00%, 3/01/16 3/01/16 Misso u ri Joi n t M un icipal Electric Utility Commissio n Power Project Reve nu e, Pl u m Poi n t Project, NATL I n s u red, 5.00%, 1/01/17 1/01/19 Spri n gfield P u blic Utility Reve nu e, NATL RE, FGIC I n s u red, 4.50%, 8/01/21 Nevada 1.4% Clark Co un ty Airport Reve nu e, System, s u b. lie n , Series C, AGMC I n s u red, 5.00%, 7/01/22 7/01/23 Clark Co un ty School District GO, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 4.50%, 6/15/19 Clark Co un ty Water Reclamatio n District GO, Series A, 5.25%, 7/01/21 Series A, 5.25%, 7/01/22 Series B, 5.25%, 7/01/21 Series B, 5.25%, 7/01/22 Washoe Co un ty School District GO, Limited Tax, Ref un di n g, Series A, 5.00%, 6/01/25 New Hampshire 0.2% Ma n chester GARB, Series A, AGMC I n s u red, 5.00%, 1/01/25 New Jersey 8.5% H u dso n Co un ty Improveme n t A u thority Facility Lease Reve nu e, H u dso n Co un ty Lease Project, Ref un di n g, AGMC I n s u red, 5.375%, 10/01/22 10/01/23 10/01/24 New Jersey EDA Reve nu e, School Facilities Co n str u ctio n , Ref un di n g, Series DD-1, 5.00%, 12/15/18 Series EE, 5.25%, 9/01/24 82 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, Bar n abas Health Iss u e, Ref un di n g, Series A, 5.00%, 7/01/20 $ 10,000,000 $ 10,739,500 7/01/21 20,535,000 21,774,082 New Jersey State COP, Eq u ipme n t Lease P u rchase Agreeme n t, Series A, 5.25%, 6/15/22 10,000,000 10,864,100 5.25%, 6/15/23 17,945,000 19,369,295 AMBAC I n s u red, 5.00%, 6/15/17 5,000,000 5,149,350 New Jersey State Ed u catio n al Facilities A u thority Reve nu e, Kea n U n iversity Iss u e, Ref un di n g, Series A, 5.00%, 9/01/21 6,000,000 6,639,480 New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, Ref un di n g, Series 1A, 5.00%, 12/01/17 3,250,000 3,685,338 Ref un di n g, Series 1A, 5.25%, 12/01/19 2,500,000 2,808,700 Ref un di n g, Series 1A, 4.75%, 12/01/21 6,985,000 7,310,571 Ref un di n g, Series 1A, 4.75%, 12/01/22 9,345,000 9,681,046 Series A, 5.375%, 6/01/24 15,000,000 15,795,750 New Jersey State Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n Program, Series AA, AGMC I n s u red, 5.00%, 6/15/26 26,650,000 28,100,026 Tra n sportatio n System, Ref un di n g, Series A, 5.25%, 12/15/21 10,000,000 11,440,900 Tra n sportatio n System, Ref un di n g, Series A, 5.50%, 12/15/22 25,000,000 28,823,500 Tra n sportatio n System, Ref un di n g, Series A, Ass u red G u ara n ty, 5.50%, 12/15/22 11,465,000 13,218,457 Tra n sportatio n System, Series D, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/15/19 5,630,000 6,081,976 New Jersey State T u r n pike A u thority T u r n pike Reve nu e, Series H, 5.00%, 1/01/20 10,000,000 11,174,800 1/01/21 20,000,000 22,056,800 R u tgers State U n iversity GO, Ref un di n g, Series J, 5.00%, 5/01/26 5,000,000 5,451,350 Ref un di n g, Series J, 5.00%, 5/01/27 10,830,000 11,671,816 Series L, 5.00%, 5/01/27 5,270,000 5,679,637 307,610,022 New York 10.5% Erie Co un ty IDA School Facility Reve nu e, City School District of the City of B u ffalo Project, Ref un di n g, 5.00%, 5/01/23 6,235,000 6,957,512 Ref un di n g, 5.00%, 5/01/24 8,000,000 8,813,680 Series A, 5.00%, 5/01/22 14,840,000 16,283,784 Series A, AGMC I n s u red, 5.75%, 5/01/22 5,000,000 5,637,100 Lo n g Isla n d Power A u thority Electric System Reve nu e, Ge n eral, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 12/01/19 7,000,000 7,502,530 Series B, 5.00%, 9/01/26 5,000,000 5,251,050 Series E, NATL RE, FGIC I n s u red, 5.00%, 12/01/18 8,500,000 9,267,635 MTA Reve nu e, Ref un di n g, Series F, 5.00%, 11/15/26 25,000,000 26,374,250 Tra n sportatio n , Ref un di n g, Series F, 5.00%, 11/15/15 1,250,000 1,364,538 Tra n sportatio n , Series A, 5.00%, 11/15/27 3,500,000 3,658,445 Tra n sportatio n , Series A, AGMC I n s u red, 5.00%, 11/15/20 5,000,000 5,574,850 Tra n sportatio n , Series A, AGMC I n s u red, 5.50%, 11/15/20 4,365,000 5,106,264 Tra n sportatio n , Series C, 5.00%, 11/15/16 1,150,000 1,289,610 Tra n sportatio n , Series C, 5.75%, 11/15/18 15,000,000 16,727,550 Semiannual Report | 83 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) Nassa u Co un ty Local Eco n omic Assista n ce a n d FICO Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/21 $ $ New York City GO, Fiscal 2006, Series J, S u b Series J-1, AGMC I n s u red, 5.00%, 6/01/20 Fiscal 2008, Ref un di n g, Series G, 5.00%, 8/01/21 Fiscal 2008, Series D, 5.00%, 12/01/21 Fiscal 2012, Ref un di n g, Series I, 5.00%, 8/01/24 Fiscal 2013, Series I, 5.00%, 8/01/24 Series F, 4.75%, 1/15/16 Series H, 5.00%, 8/01/16 Series H, 5.00%, 8/01/17 Series H, Pre-Ref un ded, 5.00%, 8/01/16 Series H, Pre-Ref un ded, 5.00%, 8/01/17 Series O, 5.00%, 6/01/19 Series O, Pre-Ref un ded, 5.00%, 6/01/19 New York City Tra n sitio n al Fi n a n ce A u thority B u ildi n g Aid Reve nu e, Fiscal 2009, Series S-3, 5.00%, 1/15/23 Series S-4, 5.00%, 1/15/21 New York City Tra n sitio n al Fi n a n ce A u thority Reve nu e, F u t u re Tax Sec u red, S u bordi n ate, Fiscal 2003, Ref un di n g, S u b Series A-1, 5.00%, 11/01/23 Fiscal 2011, Series C, 5.00%, 11/01/23 Series C, 5.00%, 11/01/24 New York State Dormitory A u thority Lease Reve nu e, Third Ge n eral Resol u tio n , State U n iversity Ed u catio n al Facilities Iss u e, Ref un di n g, Series A, 5.00%, 5/15/23 5/15/24 New York State Dormitory A u thority Reve nu e, Mortgage, St. Bar n abas Hospital, Series B, FHA I n s u red, 4.25%, 8/01/14 New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, School Districts Reve nu e, Bo n d Fi n a n ci n g Program, Series A, Ass u red G u ara n ty, 5.00%, 10/01/24 State S u pported Debt, City U n iversity System, Co n solidated Fifth Ge n eral Resol u tio n , Series A, NATL RE, FGIC I n s u red, 5.50%, 7/01/23 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, Series A-1, 5.50%, 2/15/18 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, Series A-1, 5.00%, 2/15/19 New York State Local Gover n me n t Assista n ce Corp. Reve nu e, s u b. lie n , Ref un di n g, Series B, 5.00%, 4/01/21 New York State Thr u way A u thority Ge n eral Reve nu e, Ref un di n g, Series H, NATL RE, FGIC I n s u red, 5.00%, 1/01/22 Series I, 5.00%, 1/01/26 New York State Thr u way A u thority Reve nu e, Local Highway a n d Bridge Service Co n tract, Ref un di n g, 5.00%, 4/01/19 New York State Thr u way A u thority State Perso n al I n come Tax Reve nu e, Tra n sportatio n , Ref un di n g, Series A, 5.00%, 3/15/25 New York State Urba n Developme n t Corp. Reve nu e, Service Co n tract, Ref un di n g, Series A, S u b Series A-1, 5.00%, 1/01/20 84 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) Rockla n d Co un ty Solid Waste Ma n ageme n t A u thority Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.375%, 12/15/18 $ 5,365,000 $ 6,203,442 S u ffolk Co un ty EDC Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/22 10,000,000 10,707,100 Triboro u gh Bridge a n d T unn el A u thority Reve nu es, Ge n eral, MTA Bridges a n d T unn els, Ref un di n g, Series B, 5.00%, 11/15/23 10,000,000 11,304,400 380,625,071 North Carolina 1.6% The Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as HealthCare System, Series AA, AGMC I n s u red, 5.00%, 1/15/22 10,000,000 10,740,600 North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/21 10,000,000 11,194,000 Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 1/01/19 15,000,000 16,948,800 Series C, Ass u red G u ara n ty, 6.00%, 1/01/19 2,500,000 2,772,575 North Caroli n a M un icipal Power Age n cy No. 1 Catawba Electric Reve nu e, Ref un di n g, Series A, 5.25%, 1/01/20 4,500,000 4,968,855 Series B, 5.00%, 1/01/20 8,000,000 9,082,480 Oak Isla n d E n terprise System Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/23 1,735,000 1,915,804 57,623,114 Ohio 6.4% Akro n I n come Tax Reve nu e, Comm un ity Lear n i n g Ce n ters, Ref un di n g, Series A, 5.00%, 12/01/24 5,265,000 5,718,527 12/01/25 6,645,000 7,125,566 12/01/26 8,240,000 8,723,688 America n M un icipal Power-Ohio I n c. Reve nu e, Prairie State E n ergy Camp u s Project, Ref un di n g, Series A, 5.25%, 2/15/20 6,000,000 6,631,320 2/15/21 11,500,000 12,553,975 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/25 5,000,000 5,206,850 1/01/26 5,000,000 5,147,150 Clevela n d M un icipal School District GO, U n limited Tax, School Improveme n t, AGMC I n s u red, 5.00%, 12/01/14 1,915,000 1,978,463 12/01/15 1,510,000 1,559,694 12/01/16 1,400,000 1,444,800 Clevela n d Water Reve nu e, seco n d lie n , Ref un di n g, Series A, 5.00%, 1/01/23 1,840,000 2,074,490 1/01/24 1,750,000 1,947,365 1/01/25 2,500,000 2,747,750 1/01/26 2,000,000 2,171,240 C u yahoga Co un ty Recovery Zo n e Facility EDR, Medical Mart/Co n ve n tio n Ce n ter Project, Series F, 5.00%, 12/01/20 7,000,000 7,851,340 12/01/21 7,300,000 8,053,433 Semiannual Report | 85 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Hamilto n City School District GO, School Improveme n t U n limited Tax, AGMC I n s u red, 5.00%, 12/01/24 $ $ Hamilto n Co un ty Sewer System Reve nu e, The Metropolita n Sewer District of Greater Ci n ci nn ati, Improveme n t a n d Ref un di n g, Series A, 5.00%, 12/01/24 12/01/25 12/01/26 12/01/27 12/01/28 Ke n t State U n iversity Reve nu es, Ge n eral Receipts, Series A, 5.00%, 5/01/23 5/01/24 5/01/25 5/01/26 Lakewood City School District GO, U n limited Tax, School Improveme n t, Ref un di n g, AGMC I n s u red, 4.50%, 12/01/22 Maso n City School District GO, U n limited Tax, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/15 Mo n tgomery Co un ty Reve nu e, Miami Valley Hospital, Ma n datory P u t 11/15/14, Ref un di n g, Series B, 5.25%, 11/15/39 Nordo n ia Hills City School District GO, U n limited Tax, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 4.50%, 12/01/21 Ohio State B u ildi n g A u thority Reve nu e, State Facilities, Admi n istrative B u ildi n g F un d Projects, Ref un di n g, Series C, 5.00%, 10/01/22 Ohio State GO, Higher Ed u catio n , Ref un di n g, Series A, 5.00%, 2/01/24 2/01/25 Ohio State T u r n pike Commissio n T u r n pike Reve nu e, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.50%, 2/15/24 Toledo City School District GO, U n limited Tax, School Facilities Improveme n t, Ref un di n g, Series B, 5.00%, 12/01/24 12/01/25 12/01/26 12/01/27 Toledo Water System Reve nu e, Improveme n t a n d Ref un di n g, 5.00%, 11/15/25 11/15/26 11/15/27 11/15/28 U n iversity of Ci n ci nn ati Ge n eral Receipts Reve nu e, Series C, 5.00%, 6/01/25 Ass u red G u ara n ty, 5.00%, 6/01/21 Ass u red G u ara n ty, 5.00%, 6/01/22 Yo un gstow n GO, Limited Tax, AMBAC I n s u red, 6.125%, 12/01/15 86 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Oregon 1.5% Beaverto n School District No. 48J GO, Washi n gto n a n d M u lt n omah Co un ties, Ref un di n g, Series B, 4.00%, 6/15/26 $ $ Desch u tes Co un ty Hospital Facilities A u thority Hospital Reve nu e, Cascade Healthcare Comm un ity I n c., Ref un di n g, 7.375%, 1/01/23 Orego n State Departme n t of Admi n istrative Services COP, Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 11/01/19 Orego n State Departme n t of Tra n sportatio n Highway User Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.00%, 11/15/25 Series A, 5.00%, 11/15/22 Portla n d Sewer System Reve nu e, seco n d lie n , Series B, NATL I n s u red, 5.00%, 6/15/18 6/15/19 Portla n d Water System Reve nu e, seco n d lie n , Ref un di n g, Series A, 5.00%, 10/01/25 Pennsylvania 4.7% Alleghe n y Co un ty Hospital Developme n t A u thority Reve nu e, U n iversity of Pittsb u rgh Medical Ce n ter, Series A, 5.00%, 5/15/19 Series A, 5.00%, 5/15/20 Series B, 5.00%, 6/15/18 Alleghe n y Co un ty IDAR, Poll u tio n Co n trol, D u q u es n e Light Co. Project, Ref un di n g, Series A, AMBAC I n s u red, 4.35%, 12/01/13 Commo n wealth Fi n a n ci n g A u thority Reve nu e, Series C-1, AGMC I n s u red, 5.00%, 6/01/22 6/01/23 Pe nn sylva n ia State T u r n pike Commissio n T u r n pike Reve nu e, Series B, 5.00%, 12/01/19 Series E, 5.00%, 12/01/24 Series E, 5.00%, 12/01/25 S u bordi n ate, Ref un di n g, Series C, S u b Series C-1, Ass u red G u ara n ty, 6.00%, 6/01/23 S u bordi n ate, Series A, Ass u red G u ara n ty, 5.00%, 6/01/22 Philadelphia GO, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/22 Philadelphia M un icipal A u thority Reve nu e, Lease, 6.00%, 4/01/22 Philadelphia Water a n d Wastewater Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/17 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/18 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/19 Series A, 5.00%, 1/01/20 Series A, 5.25%, 1/01/21 Series A, 5.25%, 1/01/22 South Carolina 1.6% A n derso n Water a n d Sewer System Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/22 7/01/23 7/01/24 7/01/25 Semiannual Report | 87 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) South Carolina (continued) Berkeley Co un ty Utility Reve nu e, Combi n ed Utility System, Ref un di n g, 5.00%, 6/01/25 $ $ 6/01/26 SCAGO Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, I n stallme n t P u rchase, School District of Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/18 So u th Caroli n a Jobs EDA Hospital Reve nu e, Palmetto Health, Ref un di n g a n d Improveme n t, 5.375%, 8/01/22 So u th Caroli n a State Tra n sportatio n I n frastr u ct u re Ba n k Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 10/01/25 10/01/26 Tennessee 0.8% Memphis GO, Ge n eral Improveme n t, Ref un di n g, Series A, 5.00%, 4/01/22 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty GO, Improveme n t, Ref un di n g, Series A, 5.00%, 1/01/26 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 5.00%, 7/01/26 7/01/27 Texas 6.5% A u sti n Water a n d Wastewater System Reve nu e, Ref un di n g, 5.00%, 11/15/26 5.00%, 11/15/27 Series A, 5.00%, 11/15/28 Brow n sville Utility System Reve nu e, Ref un di n g a n d Improveme n t, Series A, AGMC I n s u red, 5.00%, 9/01/22 Clear Creek ISD, GO, Ref un di n g, Series A, 5.00%, 2/15/25 2/15/26 Dallas Co un ty Utility a n d Reclamatio n District GO, Ref un di n g, Series A, AMBAC I n s u red, 5.15%, 2/15/21 Series B, AMBAC I n s u red, 5.15%, 2/15/21 Dallas Waterworks a n d Sewer System Reve nu e, Ref un di n g, 5.00%, 10/01/23 AMBAC I n s u red, 4.50%, 10/01/19 Dallas/Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/23 Series A, 5.00%, 11/01/24 Series D, 5.25%, 11/01/27 Series D, 5.25%, 11/01/28 Fort Worth GO, Ge n eral P u rpose, Ref un di n g a n d Improveme n t, 5.00%, 3/01/25 3/01/26 Frisco GO, Ref un di n g a n d Improveme n t, 5.00%, 2/15/25 88 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Harris Co un ty Hospital District Reve nu e, se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 2/15/22 $ $ Ho u sto n GO, P u blic Improveme n t, Ref un di n g, Series A, 5.00%, 3/01/22 Laredo ISD P u blic Facility Corp. Lease Reve nu e, Series C, AMBAC I n s u red, 5.00%, 8/01/19 Lower Colorado River A u thority Tra n smissio n Co n tract Reve nu e, LCRA Tra n smissio n Services Corp. Project, Ref un di n g, Series A, 5.00%, 5/15/24 Series B, 5.00%, 5/15/24 North Texas Tollway A u thority Reve nu e, Special Projects System, Series D, 5.00%, 9/01/24 Sabi n e River A u thority PCR, So u thwester n Electric Power Co. Project, Ref un di n g, NATL I n s u red, 4.95%, 3/01/18 Sa n A n to n io Electric a n d Gas Reve nu e, Ref un di n g, 5.25%, 2/01/25 Tyler Health Facilities Developme n t Corp. Hospital Reve nu e, East Texas Medical Ce n ter Regio n al Healthcare System Project, Ref un di n g a n d Improveme n t, Series A, 5.25%, 11/01/22 11/01/23 Williamso n Co un ty GO, Limited Tax, Ref un di n g, 5.00%, 2/15/23 2/15/25 Utah 0.6% Salt Lake Co un ty College Reve nu e, Westmi n ster College Project, Ref un di n g, 5.00%, 10/01/19 Utah State Board of Rege n ts St u de n t Loa n Reve nu e, Ref un di n g, Series EE-2, 5.00%, 11/01/20 11/01/21 Virginia 1.2% Norfolk Water Reve nu e, Ref un di n g, 5.00%, 11/01/24 11/01/25 Virgi n ia Beach Developme n t A u thority P u blic Facility Reve nu e, Ref un di n g, Series B, 5.00%, 8/01/19 8/01/20 Washington 1.3% Seattle M un icipal Light a n d Power Reve nu e, Ref un di n g a n d Improveme n t, Series B, 5.00%, 2/01/19 2/01/20 Semiannual Report | 89 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Washington (continued) Washi n gto n State GO, Vario u s P u rpose, Series D, 5.00%, 2/01/24 $ $ 2/01/25 Wisconsin 0.3% Wisco n si n State Tra n sportatio n Reve nu e, Series 1, 5.00%, 7/01/24 U.S. Territories 1.7% Guam 0.1% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.50%, 12/01/18 12/01/19 Puerto Rico 1.6% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/18 Series A, 5.00%, 7/01/23 Series A, 5.25%, 7/01/23 Series A, FGIC I n s u red, 5.50%, 7/01/21 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Series K, 5.00%, 7/01/19 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Ref un di n g, Series C, AMBAC I n s u red, 5.50%, 7/01/24 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series DDD, 5.00%, 7/01/21 Series SS, NATL I n s u red, 5.00%, 7/01/24 Series ZZ, 5.25%, 7/01/19 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Se n ior Series C, 5.00%, 8/01/22 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $3,456,155,967) Short Term Investments 1.5% Municipal Bonds 1.5% Georgia 0.0%  a B u rke Co un ty Developme n t A u thority PCR, Georgia Power Co. Pla n t Voltage Project, Ref un di n g, First Series, Daily VRDN a n d P u t, 0.09%, 7/01/49 Louisiana 0.1% a Lo u isia n a State Offshore Termi n al A u thority Deepwater Port Reve nu e, Loop LLC Project, First Stage, ACES, Ref un di n g, Daily VRDN a n d P u t, 0.06%, 9/01/17 90 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Missouri 0.2% a Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.09%, 10/01/35 $ $ Virginia 1.2% a Roa n oke IDA Hospital Reve nu e, Carilio n Health System Obligated Gro u p, Series A, S u b Series A-1, AGMC I n s u red, Daily VRDN a n d P u t, 0.10%, 7/01/36 S u b Series A-2, AGMC I n s u red, Daily VRDN a n d P u t, 0.10%, 7/01/36 Total Short Term Investments (Cost $55,625,000) Total Investments (Cost $3,511,780,967) 98.1% Other Assets, less Liabilities 1.9% Net Assets 100.0% $ See Abbreviations on page 194.  Rounds to less than 0.1% of net assets. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 91 Franklin Tax-Free Trust Financial Highlights Franklin Federal Limited-Term Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class A (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees d       e Net asset val u e, e n d of period $ Total ret u r n f )% Ratios to average net assets g Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 92 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Limited-Term Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Advisor Class (unaudited) a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of period $ Total ret u r n e )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ $108,836 $ $ Portfolio t u r n over rate % a For the year ended February 29. b For the period February, 1 2011 (effective date) to February 28, 2011. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 93 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 80.8% Alabama 0.9% Alabama State U n iversity Reve nu e, Ge n eral T u itio n a n d Fee, Ass u red G u ara n ty, 5.00%, 9/01/14 $ $ 9/01/15 9/01/16 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/13, Series B, Pre-Ref un ded, 5.00%, 9/01/33 Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 Mobile IDR, PCR, Alabama Power Co. Barry Pla n t Project, Ma n datory P u t 3/20/17, Series A, 1.65%, 6/01/34 Alaska 0.5% Valdez Mari n e Termi n al Reve nu e, BP Pipeli n es I n c. Project, Ref un di n g, Series A, 5.00%, 1/01/16 Arizona 4.4% Arizo n a State COP, Departme n t of Admi n istratio n , Series B, AGMC I n s u red, 5.00%, 10/01/15 Phoe n ix Civic Improveme n t Corp. Tra n sit Excise Tax Reve nu e, Light Rail Project, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/16 7/01/17 Phoe n ix Civic Improveme n t Corp. Tra n sportatio n Excise Tax Reve nu e, Light Rail Project, Ref un di n g, 3.00%, 7/01/17 Phoe n ix Civic Improveme n t Corp. Wastewater System Reve nu e, j un ior lie n , Ref un di n g, NATL I n s u red, 5.00%, 7/01/19 T u cso n COP, Ref un di n g, AGMC I n s u red, 2.00%, 7/01/16 3.00%, 7/01/17 3.00%, 7/01/18 Arkansas 0.5% Jefferso n Co un ty PCR, E n tergy Arka n sas I n c. Project, Ref un di n g, 1.55%, 10/01/17 California 7.0% Be nn ett Valley USD, GO, BANS, 4.00%, 1/01/15 a Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, The J. Pa u l Getty Tr u st, Ma n datory P u t 4/01/15, Ref un di n g, Series B-1, Weekly FRN, 0.36%, 10/01/47 Califor n ia State Eco n omic Recovery GO, Ref un di n g, Series A, 5.00%, 7/01/22 Califor n ia State GO, Ref un di n g, 5.00%, 4/01/15 Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, St. Joseph Health System, Ma n datory P u t 10/15/19, Series C, 5.00%, 7/01/43 Ma n datory P u t 10/15/20, Ref un di n g, Series D, 5.00%, 7/01/43 Califor n ia State P u blic Works Board Lease Reve nu e, Vario u s Capital Projects, Series G, S u b Series G-1, 5.00%, 10/01/13 94 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve nu e, CHF -Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 5.00%, 5/15/14 $ 1,000,000 $ 1,023,150 Temporary 40, America n Baptist Homes of the West, Series B, S u b Series B-3, 2.10%, 10/01/19 2,000,000 1,921,220 Temporary 55, America n Baptist Homes of the West, Series B, S u b Series B-2, 2.40%, 10/01/20 1,000,000 944,240 Temporary 70, America n Baptist Homes of the West, Series B, S u b Series B-1, 2.75%, 10/01/21 5,880,000 5,528,552 Imperial Comm un ity College District GO, Capital Appreciatio n , zero cp n ., 8/01/14 7,250,000 7,197,727 Los A n geles CRDA Comm un ity Redevelopme n t Fi n a n ci n g A u thority Reve nu e, B un ker Hill Project, Series A, AGMC I n s u red, 5.00%, 12/01/13 1,000,000 1,010,060 Norther n Califor n ia Power Age n cy P u blic Power Reve nu e, Hydroelectric Project No. 1, Ref un di n g, Series C, Ass u red G u ara n ty, 5.00%, 7/01/15 1,000,000 1,079,990 Riverside Co un ty Tra n sportatio n Commissio n Sales Tax Reve nu e, Limited Tax, Ref un di n g, Series A, 5.00%, 6/01/18 1,000,000 1,152,080 Sa n Fra n cisco City a n d Co un ty Airports Commissio n I n ter n atio n al Termi n al Reve nu e, Iss u e 32G, Ref un di n g, Seco n d Series, NATL RE, FGIC I n s u red, 5.00%, 5/01/23 11,675,000 12,645,543 Sa n Jose RDA Tax Allocatio n , Series A, 6.125%, 8/01/15 3,000,000 3,151,200 Sa n ta Clara Co un ty Fi n a n ci n g A u thority Reve nu e, El Cami n o Hospital, Series B, AMBAC I n s u red, 5.00%, 2/01/14 1,000,000 1,015,190 2/01/15 1,025,000 1,074,262 So u ther n Califor n ia P u blic Power A u thority Gas Project Reve nu e, Project No. 1, Series A, 5.00%, 11/01/15 1,000,000 1,056,430 T u sti n USD School Facilities ID No. 2002-1 GO, Capital Appreciatio n , Electio n of 2002, Series C, AGMC I n s u red, zero cp n ., 6/01/18 810,000 724,432 75,707,226 Colorado 0.3% Garfield Co un ty School District No. 16 GO, Ref un di n g, 3.00%, 12/01/18 1,115,000 1,168,475 Regio n al Tra n sportatio n District COP, Tra n sit Vehicles Project, Series A, AMBAC I n s u red, 5.00%, 12/01/15 1,500,000 1,634,940 2,803,415 Florida 6.6% Citize n s Property I n s u ra n ce Corp. Reve nu e, High-Risk Acco un t, se n ior sec u red, Series A-1, 5.50%, 6/01/17 5,000,000 5,654,250 6.00%, 6/01/17 5,000,000 5,744,150 Ass u red G u ara n ty, 5.50%, 6/01/16 5,000,000 5,561,700 Escambia Co un ty Solid Waste Disposal Reve nu e, G u lf Power Co. Project, Ma n datory P u t 6/02/15, 1.35%, 4/01/39 7,500,000 7,511,550 Florida State Board of Ed u catio n Lottery Reve nu e, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 7/01/18 11,480,000 12,709,623 Florida State H u rrica n e Catastrophe F un d Fi n a n ce Corp. Reve nu e, Series A, 4.25%, 7/01/14 4,000,000 4,131,680 Jackso n ville Sales Tax Reve nu e, Better Jackso n ville, Ref un di n g, 5.00%, 10/01/16 2,000,000 2,208,760 a Lakela n d Electric a n d Water Reve nu e, Ref un di n g, Weekly FRN, 0.81%, 10/01/17 3,000,000 2,981,190 Semiannual Report | 95 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Miami-Dade Co un ty P u blic Facilities Reve nu e, Jackso n Health System, Ass u red G u ara n ty, 4.00%, 6/01/16 $ $ S un shi n e State Gover n me n tal Fi n a n ci n g Commissio n Reve nu e, Miami-Dade Co un ty Program, Series A, AGMC I n s u red, 4.00%, 9/01/14 Georgia 2.0% Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 4.00%, 11/01/15 B u rke Co un ty Developme n t A u thority PCR, Georgia Power Co. Pla n t Vogtle Project, Ma n datory P u t 6/01/17, 1.75%, 12/01/49 Mo n roe Co un ty Developme n t A u thority PCR, G u lf Power Co. Project, Ma n datory P u t 6/21/17, First Series, 1.70%, 6/01/49 Hawaii 0.4% Hawaii State Departme n t of B u dget a n d Fi n a n ce Special P u rpose Reve nu e, Kahala N u i Project, Series A, Pre-Ref un ded, 7.875%, 11/15/23 Idaho 0.1% Ca n yo n Co un ty School District No. 131 GO, Ref un di n g, 4.00%, 8/15/18 Illinois 6.8% Chicago GO, Moder n Schools Across Chicago Program, Series A, 5.00%, 12/01/16 Chicago Wastewater Tra n smissio n Reve nu e, Series A, BHAC I n s u red, 5.00%, 1/01/16 5.50%, 1/01/17 Dolto n GO, Ref un di n g, Series B, AGMC I n s u red, 3.00%, 12/01/13 4.00%, 12/01/14 3.50%, 12/01/15 Homer Gle n Village GO, Will a n d Cook Co un ties, Series A, 2.00%, 12/01/15 4.00%, 12/01/18 Illi n ois State GO, AGMC I n s u red, 5.50%, 5/01/15 AGMC I n s u red, 5.00%, 9/01/16 Ref un di n g, AGMC I n s u red, 5.00%, 1/01/16 Illi n ois State Sales Tax Reve nu e, B u ild Illi n ois, J un ior Obligatio n , Ref un di n g, 5.00%, 6/15/17 Illi n ois State Toll Highway A u thority Reve nu e, Se n ior, Ref un di n g, Series B, 5.00%, 12/01/17 Illi n ois State U n employme n t I n s u ra n ce F un d B u ildi n g Receipts Reve nu e, Series B, 5.00%, 12/15/17 Mo un t Ver n o n GO, Jefferso n Co un ty, AGMC I n s u red, 3.00%, 12/15/17 12/15/18 96 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Illinois (continued) Regio n al Tra n sportatio n A u thority Reve nu e, Series A, NATL RE I n s u red, 5.00%, 7/01/21 $ 5,410,000 $ 5,887,270 So u thwester n Developme n t A u thority Reve nu e, Local Gover n me n t Program, Edwardsville Comm un ity U n it School District No. 7 Project, Ref un di n g, AGMC I n s u red, 5.25%, 12/01/20 4,475,000 4,910,149 74,036,523 Indiana 0.9% I n dia n a Health Facilities Fi n a n ci n g A u thority Reve nu e, Asce n sio n Health, Ma n datory P u t 8/01/17, Series A-5, 2.00%, 11/01/27 3,500,000 3,492,125 I n dia n apolis Thermal E n ergy System Reve nu e, first lie n , Ref un di n g, Series B, AGMC I n s u red, 4.00%, 10/01/14 4,640,000 4,806,808 Lafayette Sewage Works Reve nu e, Ref un di n g, 3.00%, 1/01/15 1,000,000 1,032,630 9,331,563 Kansas 0.4% Ka n sas City SFMR, M un i M u ltiplier, Series A, FHLMC I n s u red, ETM, 12/01/14 3,000,000 2,987,040 Ka n sas State Departme n t of Tra n sportatio n Highway Reve nu e, Ref un di n g, Series A-3, 0.36%, 9/01/15 1,500,000 1,497,600 4,484,640 Louisiana 0.6% E n gla n d District S u b-District No. 1 Reve nu e, Eco n omic Developme n t Project, Ref un di n g, 4.00%, 8/15/15 2,780,000 2,949,608 5.00%, 8/15/16 2,505,000 2,783,406 Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, Shreveport Utility System Project, NATL I n s u red, 4.00%, 12/01/14 500,000 513,715 6,246,729 Maryland 0.6% a Howard Co un ty Ho u si n g Commissio n Reve nu e, Col u mbia La n di n g Project, Ma n datory P u t 7/01/18, Series A, Weekly FRN. 1.31%, 7/01/34 , 6,000,000 5,983,620 Massachusetts 0.2% Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Cape Cod Healthcare Obligated Gro u p, Series D, Ass u red G u ara n ty, 4.00%, 11/15/13 1,150,000 1,155,739 11/15/15 1,000,000 1,045,790 2,201,529 Michigan 4.9% Detroit GO, Distrib u tio n State Aid, 5.00%, 11/01/16 6,120,000 6,508,436 11/01/17 7,485,000 7,990,013 Detroit Water a n d Sewerage Departme n t Sewage Disposal System Reve nu e, se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/16 5,000,000 5,015,300 Garde n City GO, Ref un di n g, AGMC I n s u red, 4.00%, 4/01/14 1,015,000 1,029,920 4/01/15 1,215,000 1,256,043 4/01/16 1,415,000 1,473,284 Jackso n GO, Dow n tow n Developme n t, Limited Tax, AGMC I n s u red, zero cp n ., 6/01/16 1,370,000 1,253,879 Semiannual Report | 97 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Michiga n M un icipal Bo n d A u thority Reve nu e, Local Gover n me n t Loa n Program, Charter Co un ty of Way n e Local Project, Series B, Ass u red G u ara n ty, 5.00%, 11/01/13 $ 4,000,000 $ 4,021,840 Michiga n State B u ildi n g A u thority Reve nu e, Ref un di n g, 5.00%, 10/15/17 1,500,000 1,677,975 Michiga n State Fi n a n ce A u thority Reve nu e, School District of the City of Detroit, Ref un di n g, 4.00%, 6/01/14 550,000 563,140 5.00%, 6/01/14 1,250,000 1,289,062 5.00%, 6/01/15 1,700,000 1,792,973 5.00%, 6/01/16 1,600,000 1,714,864 Rochester Comm un ity School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/15 4,795,000 4,934,391 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital Obligated Gro u p, Ref un di n g, Series W, 5.25%, 8/01/17 7,000,000 7,791,910 Wester n Tow n ships Utilities A u thority Reve nu e, Sewage Disposal System, Limited Tax, Ref un di n g, 3.00%, 1/01/15 1,000,000 1,032,360 1/01/17 1,000,000 1,038,510 Wya n dotte Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/13 3,355,000 3,364,729 53,748,629 Minnesota 2.5% Farmi n gto n GO, Improveme n t, Series B, AGMC I n s u red, 3.50%, 2/01/14 455,000 460,483 He nn epi n Co un ty GO, Ref un di n g, Series B, 5.00%, 12/01/18 3,315,000 3,875,533 Hibbi n g Health Care Facilities Reve nu e, The D u l u th Cli n ic Ltd., AGMC I n s u red, Pre-Ref un ded, 5.00%, 11/01/25 8,000,000 8,059,760 Mi nn eapolis-St. Pa u l Metropolita n Airports Commissio n Airport Reve nu e, Ref un di n g, Series B, NATL RE, FGIC I n s u red, 5.00%, 1/01/23 5,925,000 6,459,494 Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia Health Obligated Gro u p, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/15 1,335,000 1,411,189 Norther n M un icipal Power Age n cy Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 1/01/15 5,000,000 5,292,700 Otsego GO, Water a n d Sewer, Ref un di n g, Series C, AGMC I n s u red, 2.00%, 12/01/16 2,000,000 2,053,880 27,613,039 Mississippi 0.1% Jackso n Water a n d Sewer System Reve nu e, Ref un di n g, AGMC I n s u red, 4.00%, 9/01/14 580,000 599,882 Nevada 1.4% Clark Co un ty School District GO, Limited Tax, B u ildi n g, Series C, 5.00%, 6/15/23 9,920,000 10,693,958 Nevada State GO, Limited Tax, Nevada M un icipal Bo n d Ba n k Project Nos. R-9A R-9B R-9C R -10 R-11 a n d R12, Series F, AGMC I n s u red, 5.00%, 12/01/20 4,260,000 4,531,575 15,225,533 New Hampshire 0.3% New Hampshire State GO, Ref un di n g, Series A, 5.00%, 7/01/18 2,610,000 3,022,824 New Jersey 5.4% Glo u cester Co un ty Improveme n t A u thority Solid Waste Reso u rce Recovery Reve nu e, Waste Ma n ageme n t I n c. Project, Ma n datory P u t 12/01/17, Ref un di n g, Series A, 2.125%, 12/01/29 3,000,000 2,962,110 98 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey EDA Reve nu e, Cigarette Tax, Ref un di n g, 5.00%, 6/15/14 $ $ Cigarette Tax, Ref un di n g, 5.00%, 6/15/15 School Facilities Co n str u ctio n , Ref un di n g, Series DD-1, 5.00%, 12/15/16 a School Facilities Co n str u ctio n , Series H, Weekly FRN, 0.96%, 2/01/17 New Jersey E n viro n me n tal I n frastr u ct u re Tr u st Reve nu e, E n viro n me n tal-2012, Series A, Pre-Ref un ded, 5.00%, 9/01/22 E n viro n me n tal-2013, Series A, 5.00%, 9/01/22 New Jersey State GO, Ref un di n g, Series N, AMBAC I n s u red, 5.50%, 7/15/14 Series Q, 5.00%, 8/15/18 New Jersey Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n System, Ref un di n g, Series A, AMBAC I n s u red, 5.50%, 12/15/14 Ocea n Co un ty GO, Ref un di n g, 5.00%, 8/01/19 R u tgers State U n iversity Reve nu e, Ref un di n g, Series J, 5.00%, 5/01/17 So u th Br un swick Tow n ship GO, Ref un di n g, 1.75%, 7/01/14 New Mexico 0.8% New Mexico Ed u catio n al Assista n ce Fo un datio n Reve nu e, Ed u catio n Loa n , Series A-1, 4.00%, 12/01/14 12/01/15 b Taos Co un ty Gross Receipts Tax Reve nu e, Co un ty Ed u catio n Improveme n t, B u ild America M u t u al Ass u ra n ce, 3.00%, 4/01/16 3.00%, 4/01/17 3.50%, 4/01/19 New York 10.0% Beekma n tow n CSD, GO, Ref un di n g, AGMC I n s u red, 3.00%, 6/15/14 4.00%, 6/15/15 2.00%, 6/15/16 East Meadow U n io n Free School District GO, Ref un di n g, 3.00%, 8/15/15 4.00%, 8/15/16 4.00%, 8/15/17 Freeport GO, P u blic Improveme n t, Ref un di n g, Series A, 5.00%, 1/15/19 a MTA Dedicated Tax F un d Reve nu e, Ma n datory P u t 11/04/14, Ref un di n g, S u b Series B-3A, Weekly FRN, 0.29%, 11/01/28 MTA Service Co n tract Reve nu e, Tra n sportatio n Facilities, Series O, ETM, 5.50%, 7/01/17 New York City GO, Ref un di n g, Series G, 5.25%, 8/01/16 New York City HDC, MFHR, Ma n datory P u t 9/16/13, Series L-2, 2.00%, 5/01/45 New York City IDAR, Capital Appreciatio n , Ya n kee Stadi u m Project, Pilot, Series A, Ass u red G u ara n ty, zero cp n ., 3/01/14 Semiannual Report | 99 Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, M un icipal Health Facilities Improveme n t Program, Lease, New York City Iss u e, Ref un di n g, Series 1, 5.00%, 1/15/19 $ 4,000,000 $ 4,464,960 Non -State S u pported Debt, Rochester Ge n eral Hospital, Radia n I n s u red, ETM, 5.00%, 12/01/15 100,000 109,605 No n -State S u pported Debt, School District Fi n a n ci n g Program, Series A, AGMC I n s u red, 5.00%, 10/01/15 1,000,000 1,087,870 No n -State S u pported Debt, School Districts Fi n a n ci n g Program, Series A, Ass u red G u ara n ty, 3.75%, 10/01/14 1,380,000 1,429,708 Non -State S u pported Debt, School Districts Fi n a n ci n g Program, Series F, 4.00%, 10/01/14 3,300,000 3,423,354 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n s u red, 5.00%, 2/15/15 1,000,000 1,064,380 New York State Dormitory A u thority State Perso n al I n come Tax Reve nu e, Ed u catio n , Series C, 5.00%, 12/15/18 6,165,000 6,979,520 New York State E n viro n me n tal Facilities Corp. Special Obligatio n Reve nu e, Riverba n k State Park, Ref un di n g, CIFG I n s u red, 5.00%, 4/01/16 200,000 218,286 New York State GO, Series A, 5.00%, 3/01/18 1,130,000 1,263,125 New York State Urba n Developme n t Corp. Reve nu e, Ref un di n g, Series D, 5.00%, 1/01/15 4,000,000 4,240,720 Patchog u e-Medford U n io n Free School District GO, Ref un di n g, Series B, 2.00%, 7/01/14 1,000,000 1,011,880 3.00%, 7/01/16 1,000,000 1,048,080 Po u ghkeepsie Tow n GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.00%, 4/15/15 250,000 265,027 Rochester GO, Ref un di n g, Series IV, 2.00%, 10/15/15 1,850,000 1,907,017 Series V, 2.00%, 2/15/15 1,535,000 1,567,419 Sales Tax Asset Receivable Corp. Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.25%, 10/15/18 3,285,000 3,462,587 Series A, NATL I n s u red, 5.25%, 10/15/19 785,000 825,357 St. Lawre n ce Co un ty IDA Civic Facility Reve nu e, St. Lawre n ce U n iversity Project, Series A, 5.00%, 10/01/16 9,910,000 11,004,361 S u ffolk Co un ty EDC Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/16 1,250,000 1,366,425 7/01/17 3,000,000 3,326,010 108,782,674 North Carolina 0.9% Charlotte COP, Tra n sit Projects, Phase III, Series B, 3.00%, 6/01/22 7,500,000 7,380,600 North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 1/01/19 2,350,000 2,655,312 10,035,912 Ohio 3.8% Akro n COP, District E n ergy Project, 2.75%, 12/01/16 1,895,000 1,949,557 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/19 7,870,000 8,720,275 Series C, Ass u red G u ara n ty, 5.00%, 1/01/16 5,140,000 5,558,807 100 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Clevela n d P u blic Power System Reve nu e, Ref un di n g, Series A-1, NATL RE, FGIC I n s u red, 5.00%, 11/15/20 $ 5,000,000 $ 5,346,350 Hamilto n GO, Vario u s P u rpose, Street Improveme n t a n d B u ildi n g, Ref un di n g, 2.00%, 11/01/14 1,455,000 1,472,838 11/01/15 1,465,000 1,488,909 Ohio State Air Q u ality Developme n t A u thority Reve nu e, E n viro n me n tal Improveme n t, B u ckeye Power I n c. Project, 3.00%, 12/01/13 1,085,000 1,091,043 Ohio State Departme n t of Admi n istrative Services COP, Admi n istrative K n owledge System Project, Series A, NATL I n s u red, 5.25%, 9/01/15 6,205,000 6,624,334 So u th-Wester n City School District of Ohio Fra n kli n a n d Pickaway Co un ties GO, School Facilities Co n str u ctio n a n d Improveme n t, 3.00%, 12/01/15 1,210,000 1,272,267 12/01/16 1,265,000 1,343,341 Toledo GO, Capital Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.25%, 12/01/14 1,900,000 1,962,529 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/13 1,210,000 1,217,357 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/14 1,210,000 1,246,094 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/15 1,185,000 1,227,162 Wright State U n iversity Reve nu e, Ge n eral Receipts, Series A, 3.00%, 5/01/14 1,325,000 1,345,856 41,866,719 Oklahoma 0.4% T u lsa Co un ty I n d u strial A u thority Ed u catio n al Facilities Lease Reve nu e, Broke n Arrow P u blic Schools Project, 4.00%, 9/01/15 4,000,000 4,250,440 Pennsylvania 6.2% Pe nn sylva n ia Eco n omic Developme n t Fi n a n ci n g A u thority Exempt Facilities Reve nu e, PPL E n ergy S u pply LLC Project, Ma n datory P u t 9/01/15, Ref un di n g, Series A, 3.00%, 12/01/38 10,000,000 10,251,200 Pe nn sylva n ia State Higher Ed u catio n al Facilities A u thority Reve nu e, Philadelphia U n iversity, Series A, Pre-Ref un ded, 5.125%, 6/01/25 3,000,000 3,107,190 Philadelphia Gas Works Reve nu e, 1998 Ge n eral Ordi n a n ce, Ref un di n g, Te n th Series, AGMC I n s u red, 3.50%, 7/01/16 6,190,000 6,560,781 4.00%, 7/01/17 4,795,000 5,168,099 Philadelphia GO, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 8/01/17 10,000,000 11,303,400 Philadelphia School District GO, Ref un di n g, Series C, 3.00%, 9/01/13 1,000,000 1,000,000 5.00%, 9/01/14 1,000,000 1,042,610 5.00%, 9/01/15 1,500,000 1,612,305 5.00%, 9/01/16 2,630,000 2,891,580 5.00%, 9/01/17 2,750,000 3,050,272 Pittsb u rgh School District GO, Ref un di n g, Series A, 3.00%, 9/01/14 1,160,000 1,189,499 4.00%, 9/01/17 4,250,000 4,611,760 Semiannual Report | Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Readi n g School District GO, Ref un di n g, Series A, 5.00%, 4/01/17 $ $ 4/01/18 So u th Fork M un icipal A u thority Hospital Reve nu e, Co n ema u gh Valley Memorial Hospital, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 7/01/14 4.00%, 7/01/15 5.00%, 7/01/16 U n iversity of Pittsb u rgh of the Commo n wealth System of Higher Ed u catio n Reve nu e, U n iversity Capital Project, Ma n datory P u t 9/15/13, Series A, 5.50%, 9/15/39 Rhode Island 0.7% Rhode Isla n d State a n d Provide n ce Pla n tatio n s GO, Co n solidated Capital Developme n t Loa n , Ref un di n g, Series A, 5.00%, 8/01/18 South Carolina 0.7% Piedmo n t M un icipal Power Age n cy Electric Reve nu e, Ref un di n g, Series A-2, 5.00%, 1/01/15 SCAGO Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, I n stallme n t P u rchase, School District of Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/14 Tennessee 1.7% Memphis Electric System Reve nu e, S u bordi n ate, Ref un di n g, 5.00%, 12/01/15 Sevier Co un ty PBA Reve nu e, Local Gover n me n t P u blic Improveme n t, Series VII-D-1, 5.00%, 6/01/15 Texas 4.7% A u sti n Water a n d Wastewater System Reve nu e, Ref un di n g, Series A, 4.00%, 11/15/15 4.00%, 11/15/16 5.00%, 11/15/17 Brock ISD, GO, Capital Appreciatio n , PSF G u ara n tee, zero cp n ., 8/15/16 Cra n dall ISD, GO, Ref un di n g, Series A, PSF G u ara n tee, zero cp n ., 8/15/15 Dallas Area Rapid Tra n sit Sales Tax Reve nu e, se n ior lie n , Ref un di n g, AGMC I n s u red, 4.50%, 12/01/24 Dallas/Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/14 Series D, 5.00%, 11/01/17 Gra n d Parkway Tra n sportatio n Corp. System Toll Reve nu e, S u b Tier Toll, Series C, 2.00%, 10/01/17 G u lf Coast Waste Disposal A u thority E n viro n me n tal Facilities Reve nu e, BP Prod u cts North America I n c. Project, Ma n datory P u t 9/03/13, Ref un di n g, 2.30%, 1/01/42 Tarra n t Co un ty C u lt u ral Ed u catio n Facilities Fi n a n ce Corp. Reve nu e, CHRISTUS Health, Ref un di n g, Series A, Ass u red G u ara n ty, 5.75%, 7/01/18 102 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Texas State PFAR, So u ther n U n iversity Fi n a n ci n g System, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 4.00%, 11/01/14 $ $ 4.00%, 11/01/15 5.00%, 11/01/16 Wylie ISD, GO, Capital Appreciatio n Bo n ds, Ref un di n g, PSF G u ara n tee, zero cp n ., 8/15/17 Capital Appreciatio n , Ref un di n g, PSF G u ara n tee, zero cp n ., 8/15/16 Utah 0.2% Nebo School District GO, Ref un di n g, Series A, 2.00%, 7/01/17 Utah Co un ty, Ref un di n g, Series A, 2.00%, 7/01/16 Virginia 0.1% Virgi n ia State HDA Commo n wealth Mortgage Reve nu e, S u b Series C-5, 2.45%, 7/01/19 Washington 0.8% Ki n g Co un ty Ho u si n g A u thority Reve nu e, Birch Creek Apartme n ts Project, 4.40%, 5/01/18 S n ohomish Co un ty Everett School District No. 2 GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/14 S n ohomish Co un ty School District No. 103 GO, Mo n roe, Ref un di n g, 2.50%, 12/01/15 Washi n gto n State Health Care Facilities A u thority Reve nu e, M u ltiCare Health System, Series A, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/15 Wyoming 2.0% Sweetwater Co un ty 2013 Specific P u rpose Tax Joi n t Powers Board Reve nu e, 5.00%, 12/15/17 4.00%, 6/15/18 2.125%, 12/15/18 5.00%, 12/15/18 U.S. Territories 1.0% Puerto Rico 1.0% P u erto Rico Commo n wealth GO, P u blic Improveme n t, AGMC I n s u red, 5.50%, 7/01/15 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ma n datory P u t 7/01/17, Ref un di n g, Series M, S u b Series M-2, 5.75%, 7/01/34 AMBAC I n s u red, 5.50%, 7/01/35 Total Municipal Bonds before Short Term Investments (Cost $867,595,845) Semiannual Report | Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments 18.4% Municipal Bonds 18.4% California 0.1% c Metropolita n Water District of So u ther n Califor n ia Water Reve nu e, Ref un di n g, Series B-3, Daily VRDN a n d P u t, 0.02%, 7/01/35 $ $ Florida 0.3% c Sarasota Co un ty P u blic Hospital District Reve nu e, Sarasota Memorial Hospital Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.05%, 7/01/37 Georgia 1.5% c B u rke Co un ty Developme n t A u thority PCR, Georgia Power Co. Pla n t Voltage Project, Ref un di n g, First Series, Daily VRDN a n d P u t, 0.09%, 7/01/49 Illinois 0.5% c Illi n ois State Fi n a n ce A u thority Reve nu e, Vario u s I n s u red OSF Healthcare System, Ref un di n g, Series F, AGMC I n s u red, Weekly VRDN a n d P u t, 0.39%, 11/15/37 Indiana 0.1% Lafayette Sewage Works Reve nu e, Ref un di n g, 3.00%, 1/01/14 Kentucky 0.3% c Shelby Co un ty Lease Reve nu e, Series A, Daily VRDN a n d P u t, 0.05%, 9/01/34 Louisiana 1.3% c East Bato n Ro u ge Parish Sewer Commissio n Reve nu e, Series A, Mo n thly VRDN a n d P u t, 0.931%, 2/01/46 c Lo u isia n a State Offshore Termi n al A u thority Deepwater Port Reve nu e, Loop LLC Project, First Stage, ACES, Ref un di n g, Daily VRDN a n d P u t, 0.06%, 9/01/17 Maryland 0.3% c Mo n tgomery Co un ty GO, Co n solidated P u blic Improveme n t, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.07%, 6/01/26 Massachusetts 1.8% c Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Harvard U n iversity Iss u e, Ref un di n g, Series R, Daily VRDN a n d P u t, 0.03%, 11/01/49 M u se u m of Fi n e Arts, Series A-2, Daily VRDN a n d P u t, 0.09%, 12/01/37 Minnesota 2.9% c Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.05%, 11/15/35 Health Care Facilities, Childre n s Hospitals a n d Cli n ics, Series B, AGMC I n s u red, Daily VRDN a n d P u t, 0.12%, 8/15/25 Missouri 1.0% c Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Daily VRDN a n d P u t, 0.05%, 7/01/32 Ref un di n g, Series A-2, Daily VRDN a n d P u t, 0.05%, 10/01/35 Series B, Daily VRDN a n d P u t, 0.08%, 10/01/24 104 | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) North Carolina 0.9% c The Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as HealthCare System, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.04%, 1/15/38 $ $ Ohio 0.5% c Alle n Co un ty Hospital Facilities Reve nu e, Catholic Healthcare Part n ers, Series A, Daily VRDN a n d P u t, 0.08%, 10/01/31 Pennsylvania 2.7% c Geisi n ger A u thority Health System Reve nu e, Geisi n ger Health System, Series C, Daily VRDN a n d P u t, 0.04%, 8/01/28 c Pe nn sylva n ia State T u r n pike Commissio n Reve nu e, Series A, Daily VRDN a n d P u t, 1.21%, 12/01/19 c Pittsb u rgh Water a n d Sewer A u thority Reve nu e, first lie n , Series B-2, AGMC I n s u red, Weekly VRDN a n d P u t, 0.18%, 9/01/33 Tennessee 1.5% c Blo un t Co un ty PBA Reve nu e, Local Gover n me n t P u blic Improveme n t, Blo un t Co un ty, Ref un di n g, Series E-3-B, Daily VRDN a n d P u t, 0.07%, 6/01/31 Virginia 2.6% He n rico Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 2.25%, 5/01/14 c Roa n oke IDA Hospital Reve nu e, Carilio n Health System Obligated Gro u p, Series A, S u b Series A-2, AGMC I n s u red, Daily VRDN a n d P u t, 0.10%, 7/01/36 Wyoming 0.1% Sweetwater Co un ty 2013 Specific P u rpose Tax Joi n t Powers Board Reve nu e, 2.00%, 12/15/13 Total Short Term Investments (Cost $200,414,589) Total Investments (Cost $1,068,010,434) 99.2% Other Assets, less Liabilities 0.8% Net Assets 100.0% $ See Abbreviations on page 194. a The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. See Note 1(b). c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights Franklin High Yield Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class A (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.98 $ 10.59 $ 9.60 $ 9.99 $ 8.75 $ 9.98 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.23 0.46 0.51 0.52 0.54 0.55 Net realized a n d un realized gai n s (losses) (1.30 ) 0.38 1.00 (0.39 ) 1.25 (1.24 ) Total from i n vestme n t operatio n s (1.07 ) 0.84 1.51 0.13 1.79 (0.69 ) Less distrib u tio n s from n et i n vestme n t i n come (0.22 ) (0.45 ) (0.52 ) (0.52 ) (0.55 ) (0.54 ) Redemptio n fees d — e Net asset val u e, e n d of period $ 9.69 $ 10.98 $ 10.59 $ 9.60 $ 9.99 $ 8.75 Total ret u r n f (9.82 )% 7.95 % 16.20 % 1.19 % 20.96 % (7.09 )% Ratios to average net assets g Expe n ses 0.62 % 0.65 % 0.64 % 0.63 % 0.63 % 0.63 % Net i n vestme n t i n come 4.35 % 4.22 % 5.12 % 5.18 % 5.66 % 5.77 % Supplemental data Net assets, e n d of period (000’s) $ 5,230,814 $ 6,559,328 $ 5,881,103 $ 5,133,343 $ 5,477,710 $ 4,255,784 Portfolio t u r n over rate 10.85 % 10.47 % 8.86 % 18.18 % 8.58 % 19.10 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 106 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin High Yield Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Class C (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 11.14 $ 10.75 $ 9.73 $ 10.12 $ 8.86 $ 10.10 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.21 0.40 0.47 0.47 0.49 0.50 Net realized a n d un realized gai n s (losses) (1.32 ) 0.38 1.02 (0.40 ) 1.27 (1.25 ) Total from i n vestme n t operatio n s (1.11 ) 0.78 1.49 0.07 1.76 (0.75 ) Less distrib u tio n s from n et i n vestme n t i n come (0.19 ) (0.39 ) (0.47 ) (0.46 ) (0.50 ) (0.49 ) Redemptio n fees d — e Net asset val u e, e n d of period $ 9.84 $ 11.14 $ 10.75 $ 9.73 $ 10.12 $ 8.86 Total ret u r n f (10.11 )% 7.33 % 15.68 % 0.59 % 20.28 % (7.62 )% Ratios to average net assets g Expe n ses 1.17 % 1.20 % 1.19 % 1.18 % 1.18 % 1.18 % Net i n vestme n t i n come 3.80 % 3.67 % 4.57 % 4.63 % 5.11 % 5.22 % Supplemental data Net assets, e n d of period (000’s) $ 1,124,390 $ 1,446,670 $ 1,219,076 $ 996,921 $ 1,002,985 $ 663,766 Portfolio t u r n over rate 10.85 % 10.47 % 8.86 % 18.18 % 8.58 % 19.10 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin High Yield Tax-Free Income Fund Six Months Ended August 31, 2013 Year Ended February 28, Advisor Class (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees d       e Net asset val u e, e n d of period $ Total ret u r n f )% )% Ratios to average net assets g Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 108 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.6% Alabama 0.7% Alabama Capital Regio n Solid Waste Disposal A u thority Reve nu e, IREP-Mo n tgomery MRF LLC Project, Series A, 5.00%, 6/15/39 $ 7,500,000 $ 6,721,425 Alabama State I n ce n tives Fi n a n ci n g A u thority Special Obligatio n Reve nu e, Series A, 5.00%, 9/01/42 15,000,000 14,729,550 Alabama State Port A u thority Docks Facilities Reve nu e, Ref un di n g, 6.00%, 10/01/40 6,000,000 6,581,640 Camde n IDB Exempt Facilities Reve nu e, Weyerhae u ser Co. Project, Series A, Pre-Ref un ded, 6.125%, 12/01/24 3,000,000 3,042,360 Series B, Pre-Ref un ded, 6.375%, 12/01/24 1,750,000 1,774,675 Co u rtla n d IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Ref un di n g, Series B, 6.25%, 8/01/25 2,500,000 2,503,400 C u llma n Co un ty Health Care A u thority GO, Ref un di n g, Series A, 7.00%, 2/01/36 7,500,000 7,733,325 Prattville IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Series A, 9.25%, 3/01/33 5,500,000 6,554,680 Selma IDBR, G u lf Opport un ity Zo n e, I n ter n atio n al Paper Co. Project, Series A, 5.375%, 12/01/35 3,250,000 3,235,082 I n ter n atio n al Paper Co. Projects, Series A, 5.80%, 5/01/34 3,000,000 3,036,030 55,912,167 Arizona 2.5% Arizo n a Health Facilities A u thority Reve nu e, Catholic Healthcare West, Series B, S u b Series B-1, 5.25%, 3/01/39 10,000,000 9,793,600 Casa Gra n de IDA Hospital Reve nu e, Casa Gra n de Regio n al Medical Ce n ter, Series A, 7.25%, 12/01/32 14,500,000 14,855,395 Dow n tow n Phoe n ix Hotel Corp. Reve nu e, S u bordi n ate, Series B, NATL RE, FGIC I n s u red, 5.00%, 7/01/36 12,000,000 11,418,960 Gle n dale M un icipal Property Corp. Excise Tax Reve nu e, Ref un di n g, Series C, 5.00%, 7/01/38 12,000,000 11,617,920 Maricopa Co un ty IDA Health Facility Reve nu e, Catholic Healthcare West, Ref un di n g, Series A, 5.50%, 7/01/26 7,500,000 7,694,100 Maricopa Co un ty PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 4/01/40 20,000,000 22,011,000 P u blic Service Co. of New Mexico Palo Verde Project, Ref un di n g, Series A, 6.25%, 1/01/38 15,000,000 16,021,650 Navajo Co un ty PCC Reve nu e, Arizo n a P u blic Service Co. Cholla Project, Ma n datory P u t 6/01/16, Ref un di n g, Series D, 5.75%, 6/01/34 10,750,000 11,940,563 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/40 24,000,000 23,240,640 se n ior lie n , Series A, 5.00%, 7/01/38 15,000,000 15,043,500 Pima Co un ty IDAR I n d u strial Reve nu e, T u cso n Electric Power Co. Project, Series A, 5.25%, 10/01/40 12,000,000 11,134,440 Pi n al Co un ty Electrical District No. 3 Electric System Reve nu e, Ref un di n g, 5.25%, 7/01/41 10,000,000 9,812,700 Salt Verde Fi n a n cial Corp. Se n ior Gas Reve nu e, 5.25%, 12/01/25 6,000,000 6,207,900 5.50%, 12/01/29 11,105,000 11,259,137 Semiannual Report | Franklin Tax-Free Trust Statement of Investments, August 31, 2013 (unaudited) (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , 6.00%, 7/01/24 $ 250,000 $ 275,180 6.25%, 7/01/29 1,000,000 1,087,080 5.00%, 7/01/35 10,175,000 10,120,767 6.50%, 7/01/39 1,500,000 1,627,275 Y u ma Co un ty IDA Water a n d Sewer Exempt Facility Reve nu e, Far West Water a n d Sewer I n c. Project, Ref un di n g, Series A, 6.375%, 12/01/37 15,500,000 11,718,620 206,880,427 Arkansas 0.0% † Baxter Co un ty IDR, Aeroq u ip Corp. Project, Ref un di n g, 5.80%, 10/01/13 2,400,000 2,406,432 California 17.2% Aliso Viejo CFD No. 2005-01 Special Tax, Gle n wood at Aliso Viejo, 6.00%, 9/01/38 5,200,000 5,017,532 Alvord USD, GO, Electio n of 2007, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/41 30,750,000 5,187,832 A n aheim City School District GO, Capital Appreciatio n , Electio n of 2002, AGMC I n s u red, zero cp n ., 8/01/29 7,000,000 2,643,060 8/01/30 5,000,000 1,744,300 Az u sa Special Tax, CFD No. 2005-1, Improveme n t Area No. 1, 5.00%, 9/01/37 4,675,000 4,119,516 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F-1, 5.50%, 4/01/43 29,685,000 30,836,184 Bea u mo n t Fi n a n ci n g A u thority Local Age n cy Reve nu e, Improveme n t Area No. 19C, Series A, 5.35%, 9/01/36 3,680,000 3,603,750 Bea u mo n t PFAR, Sewer E n terprise Project, Series A, Pre-Ref un ded, 6.90%, 9/01/23 3,535,000 4,041,424 Califor n ia Co un ty Tobacco Sec u ritizatio n Age n cy Tobacco Reve nu e, Tobacco Settleme n t Asset -Backed, Alameda Co un ty Tobacco Asset Sec u ritizatio n Corp., 5.875%, 6/01/35 3,700,000 3,356,603 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Marshall Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.00%, 11/01/24 2,295,000 2,344,824 11/01/29 2,220,000 2,252,745 11/01/33 3,130,000 3,158,827 Califor n ia HFAR, Home Mortgage, Series K, 4.70%, 8/01/31 20,000,000 18,117,000 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, North Co un ty Ce n ter for Self
